 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRose Printing Company,Inc.andGraphic Commu-nications Union,Local 241-B,Graphic Commu-nications International Union,AFL-CIO, CLCandGeorgeW. Hayson.Cases 12-CA-11819,12-CA-11912-3, 12-CA-11958, 12-CA-12033,and 12-CA-12046June 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 24, 1986, Administrative Law JudgeHutton S. Brandon issued the attached decision.The General Counsel filed exceptions, a supportingbrief, and a Motion for Correction of the Decisionof the Administrative Law Judge,' the Union filedexceptions,and the Respondentfiledexceptionsand a supporting brief. Thereafter, the GeneralCounsel and the Respondent filed reply briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 and'In the motionto correctthe judge's decision,the GeneralCounselcontends that the judge inadvertently omitted from his Conclusions ofLaw his finding that the Respondent violated Sec 8(a)(1) by unlawfullyassisting employee Shivar's decertification petition and that the judge in-advertently referredin sec. II,F of his decision to those strikers named in"Appendices A and B" ratherthan those strikers named in Appendices Band CWe grant the General Counsel's motion tocorrectthe judge's de-cision and we shall modifythe Conclusions of LawaccordinglyWe furthercorrect the judge's inadvertent statement in secII,A of hisdecision thatemployeeHaysoncirculated a decertificationpetitionamongthe bindery employees.Hayson circulated such a petition amongthemaintenanceemployeesFinally,we correctthe judge's erroneousstatements in secsII,A and E,as wellas the Conclusions of Law and theremedy sections, of his decision that the strikes in the bindery and main-tenance units began on January22, 1986 Theevidence establishes thatthe Union called a strike in the bindery unit on January20, 1986,and thatthe maintenance unit went on strike onJanuary 23, 19862The Respondenthas exceptedto some ofthe judge's credibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unlessthe clearpreponderance of allthe relevantevidenceconvincesus that theyare incorrectStandard DryWall Products,91NLRB 544 (1950),enfd188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and findno basisfor reversingthe findings2The judgefoundthat theRespondent did not engage in bad-faith bar-gainingwith the Unionconcerning a successor contract in the binderyunit and an initialcontractin the maintenance unit No exceptions tothesefindingswere filedContrary to ourdissenting colleague, we agreewiththe judge that theRespondent violated Sec 8(a)(1) by unlawfully encouraging or assistingemployee Shivarin the filing of adecertification petitionWe note thatShivar asked SupervisorCapps only how he could get the Union to stop"harassing"him, not how to removethe Unionas the employees'collec-tive-bargaining representative.At that point,there is noevidence thatShivar had independently decided to petitionto decertify the UnionRather, it was Supervisor Capps' suggestion that Shivarfile a decertifica-tion petition that resulted in the circulation of a decertification petitionConsequently,the Respondent in fact instigatedthe decertification effortand, as that action has a tendency to interfere with employees'exercise oftheirSec 7 rights,itviolates Sec 8(a)(1)The factthat the Respondent'sconclusions3 as modified and to adopt the recom-mended Order as modified.41.The judge concluded,inter alia,that the Re-spondent's unilateral decision to require its employ-ees to use their accrued vacation time during aforthcoming5-day1985Christmasshutdownperiod constituted a unilateral change in employ-ees'working conditions in violation of Section8(a)(5).He also found that by refusing to arbitratea grievance filed by the Union concerning thiscompulsory vacation use requirement,theRe-spondent had breached its duty to bargain. Al-though we adopt the judge's conclusion and ration-ale concerning the unilateral change violation, weaffirm the finding that the refusal to arbitrate vio-lated Section 8(a)(5) on the basisof therationaleset forth inIndiana & Michigan Electric Co.,284NLRB 53 (1987). In that decision we held, interalia, that the respondent's refusal to arbitrate anygrievances after the expiration of the collective-bargaining agreement constituted a wholesale repu-diation of its obligation to arbitrate in violation ofthe Act. Under the circumstances in this case, wefind that the Respondent's refusal to arbitrate vio-lated the Act. After denying the Union's grievanceconcerning the compulsory vacation use, the Re-spondent stated that it would not arbitrate thegrievance because the Christmas shutdown was tooccur after the contract had expired.In essence,the Respondentmaintainedthat it had no obliga-tion to arbitrate any grievance involving a matterwhich would occur after the expiration of its con-tractwith the Union. This refusal to arbitrate thus"constituted an unlawful unqualified abandonmentbecause it encompassed not only grievances forwhich there may have been no postexpiration obli-gation to arbitrate under Nolde, but also grievancesarbitrable under Nolde."Indiana & Michigan Elec-tricCo.,supra. See alsoLitton Business Systems,286NLRB 817, 818-819 (1987). Accordingly, we con-clude that the Respondent's unqualified refusal toarbitrate violated the Act.5conduct may not have been as active or prolongedas insome of thecases cited by the judge, in our view, does not negate its unlawful natureFinally, given the circumstances here, including particularly that it wasCapps, not Shivar, who raised the idea of the filing of a decertificationpetition,we cannot attribute the significance which our dissenting col-league does to the mere fact that Shivar approached Capps*The judge included in his remedial order a visitatonal clause author-izing the Board, for compliance purposes, to obtain discovery from theRespondent under the Federal Rules of Civil Procedure under the super-vision of the United States court of appeals enforcing this Order Underthe circumstances of this case, we find it unnecessary to include such aclause SeeCherokee Marine Terminal,287 NLRB 1080 (1988) Accord-ingly,we shall modify the judge's recommended Order by deleting thisprovision5We find it unnecessary to address whether the underlying grievancewas arbitrable. As we have adopted the judge's finding that the compul-Continued289 NLRB No. 31 ROSE PRINTING CO.2.Following unsuccessful negotiations to obtaincollective-bargaining agreementsin the bindery andmaintenance units, the Union called a strike in bothunits.As noted, the record reveals that the binderyunit employees commenced a strike on January 20,1986,6 and themaintenanceunit began striking onJanuary 23. Although the judge found that thesestrikeswere economic at their inception, he con-cluded that they both were converted into unfairlabor practice strikes onMarch 5, the date onwhich the Respondent unlawfully withdrew recog-nition from the Union in themaintenanceunit.?Hethus determined that all striking employees in thetwo units had become unfair labor practice strikersas of that date. The Respondent has excepted tothe judge's finding that the strike was convertedinto anunfair labor practice strike, arguing firstthat the withdrawal of recognition in themainte-nance unit was lawful. Alternatively, the Respond-ent arguesthat even if the withdrawal of recogni-tion in that unit was unlawful and the strike wasconverted into an unfair labor practice strike in themaintenance unit, the strike in the bindery unit re-mainedan economic strike. As we have adoptedthe judge's conclusion that the decertification peti-tion in the maintenance unit was the product of un-lawful assistance and therefore have adopted hisconclusion that the withdrawal of recognition inthat unit was unlawful, we agree with the judgethat the strike in the maintenance unit was convert-ed into an unfair labor practice strike by the unlaw-fulwithdrawal of recognition. We find merit, how-ever, in the Respondent's exception to the judge'sfinding that the strike in the bindery unit wasthereby also converted into an unfair labor practicestrike.As the judge noted, an economic strike is con-verted into an unfair labor practice strike when anemployer's unfair labor practices aggravate or pro-long the strike. It is well settled that the unlawfulwithdrawal of recognition from a union prolongsthe strike because it deprives the employees oftheirbargaining representative and thereby pre-cludes the possibility of reaching agreement on acontract and impedes the settlement of the strike.SeeAshe Brick Co.,280 NLRB 1383, 1391 (1986);WilderConstruction,276 NLRB 977, 982 (1985),enfd. 804 F.2d 1122 (9th Cir. 1986). Accordingly,the Respondent's unlawful withdrawal of recogni-tion from the Union in the maintenance unit con-verted the strike in that unit into an unfair laborsory use ofvacation time constituted an unlawful unilateral change andhave ordered the Respondent to rescind this action and to restore ac-crued vacation leave, the gnevance has become moot6All dates are1986 unless noted otherwise' In contrast,the judge found the March4 withdrawal of recognitionin thebinderyunit to be lawful andwe affirmthatfinding253practice strike.Our reasoning requires a differentresult,however, with respect to the strike in thebinderyunit.The judge found, and as noted, weagree,that the decertification petition filed in thebindery unit by employee Rogers was not taintedby unfair labor practices and that the Respondentlawfullywithdrew recognition from the Union inthat unit on March 4. Consequently, the withdraw-alof recognition in that unit was not an unfairlabor practice and could not prolong the strike inthat unit because the Respondent no longer hadany legal obligation to bargain with the Union inthatunit.Nor do we accept the argument that thebindery unit employees were sympathy strikers insupport of the maintenance unit strikers. The bind-ery unit employees went on strike before the main-tenance unit employees commenced their strike andno evidence was proffered to establish that thebindery unit employees continued their strike be-cause of unfair labor practices committedagainstthe maintenance unit employees. Accordingly, wefind that the strike in the bindery unit was not con-verted into an unfair labor practice strike and thatthe bindery unit employees remained economicstrikers.3.Having determined that only the strike in themaintenance unit was converted into an unfairlabor practice strike, we find that only those strik-ers in the maintenance unit who were not replacedas of March 5 are entitled to immediate reinstate-ment with backpay. We shall amend the recom-mended remedy and Order accordingly. In allother respects, we adopt the judge's findings con-cerning the Respondent's refusal to reinstate thestriking employees.8aTheRespondent excepted to the judge's conclusion that employeesBrad Bowman,Richard Frauenthal,Lester Posey,W E Posey, andMike Segler did not permanently abandon their employment with the Re-spondent when they executed statements of resignation Alternatively, theRespondent argues that even if these employees are eligible for reinstate-ment, backpay should be tolled as of the date that the resignation state-ments were executedWe adopt the judge's finding that the five namedemployees did not permanently abandon their employmentWe furtherfind itunnecessary to address the Respondent's alternative argument re-garding backpay because the record does not indicate that any of the fiveare entitledto backpayin any eventAs noted above,we have found thatonly maintenance unit strikers who were not replaced as of March 5 areentitled to immediate reinstatement with backpay Of the five named em-ployees, however,only Brad Bowman and W E Posey were membersof the maintenance unit The record discloses,however, that before bothof these strikers executed their resignation statements on February 12, theRespondent informed them that theirjobs had been filled and that theywould be placed on a preferential hiring listThus,both were replacedbefore the strike was converted into an unfair labor practice strike Con-sequently,they are not entitled to backpay but they "shall be placed on apreferential hiring list in accordance with their seniority or other nondis-criminatory practice utilized by the Respondent,and they shall be rein-stated before any other persons are hired or on the departure of their pre-conversion replacements[citations omitted]Ashe Brick Co,supra at1384 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWSubstitute the following for the judge's Conclu-sions of Law 6, 7, 10, and 11."6.By announcing about October 16, 1985, andby implementing its decision to require compulsoryvacation use by unit employees for the 1985 Christ-mas shutdown without notice to or bargaining withthe Union and by generally repudiating any obliga-tion to arbitrate grievances arising after the expira-tion of the collective-bargaining agreement in thebindery unit through its refusal to arbitrate a griev-ance on this action, the Respondent engaged in,and is engaging in, unfairlabor practices within themeaning of Section 8(a)(5) and (1) of the Act."7.By encouraging and assisting employees em-ployed in its bindery and maintenance units in thecirculation of petitions to decertify the Union, theRespondent engaged in, and is engaging in, unfairlabor practiceswithin the meaning of Section8(a)(1) of the Act."10.The Respondent's violations of Section8(a)(5) and (1) of the Act referred to in paragraphs7, 8, and 9 above converted the economic strike inthe maintenance unit which began on January 23,1986, into an unfair labor practice strike on March5, 1986."11. By refusing to reinstate those strikers listedinAppendix C to the Board's decision who werenot replaced as of March 5, 1986, following the un-conditional request of the Union on behalf of thestriking employees made on May 5, 1986, and bytreating such strikers as economic strikers, the Re-spondent engaged in, and is engaging in, unfairlabor practices in violation of Section 8(a)(3) and(1) of the Act."AMENDED REMEDYWe amend the judge's recommended remedy asfollows: Because the employeesnamedinAppen-dix C to the Board's decision who participated inthe economic strike beginning on January 23, 1986,which was converted into an unfair labor practicestrikeby the Respondent's violation of Section8(a)(5) of the Act on March 5, 1986, requested un-conditionalreinstatementon May 5, 1986, the Re-spondent shall immediately reinstate them to theirformer or substantially equivalent positions withoutimpairment of their seniority rights and other privi-leges.In order to make room for them, the Re-spondent shall dismiss, if necessary, all personshired on or after March 5, 1986. If after such dis-missals there are insufficient positions available forthe remaining strikers, any available positions shallbe accorded the strikers on a nondiscriminatorybasis in accordance with seniority or other neutralcriteria.Former strikers named in Appendix B forwhom no positions are immediately available shallbe placed on a preferential hiring list in accordancewith their seniority or other nondiscriminatorybasis, andthey shall be reinstated before any otherpersons are hired or on the departure of their re-placements.Further, those former striking employees entitledto immediate reinstatement shall be made whole forany loss ofearningsthey may have suffered byreason of the Respondent's refusal to reinstate themin accordance with their unconditional request tobe reinstated. Backpay shall be computed in themanner prescribed in F.W.WoolworthCo.,90NLRB 289 (1950), withinterestto be computed inthe manner prescribed inNew Horizons for the Re-tarded.9ORDERThe National Labor RelationsBoardadopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Rose Printing Company, Inc., Tallahas-see, Florida, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(c)."(c) Refusing to bargain with the Union by gen-erally repudiating any obligation to arbitrate griev-ances arising after the expiration of the binderycollective-bargaining agreement."2. Substitute the following for paragraph 2(e)."(e) Immediately and fully reinstateitsmainte-nance unit employees listed in Appendix C whoparticipated in the strike which began on January23, 1986, and who unconditionally reapplied for re-instatementon May 5, 1986, to their former or sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dis-charging, if necessary, any replacements hired intheir former jobs on or after March 5, 1986. Makewhole these employees for anyloss of earningsthey may have suffered as a result of the discrimi-nation againstthem in the manner set forth in the`Amended Remedy' section above. Place the re-maining former strikers on a preferential hiring listin accordance with their seniority or other nondis-criminatorybasisand offer them employmentbefore any other persons are hired or on the depar-ture of their replacements."9 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January1,1987, shall becomputedat the "short-term Federal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26U.S.C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.S C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) ROSE PRINTING CO.3.Substitute the following for paragraph 2(h)."(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."4. Substitute the attached appendices for those ofthe administrative law judge.CHAIRMAN STEPHENS, dissenting in part.Iwould not hold that the Respondent unlawfullyencouraged the circulation of a decertification peti-tion in the context of a conversation between em-ployee Shivar and Supervisor Capps. Shivar ex-pressed to Capps his feeling that he was being"harassed" by the Union and asked the supervisorhow this could be stopped. Capps replied that hedid not know but would find out. Later, Cappssuggested to Shivar that Shivar should considercirculating a decertification petition.When he ex-pressed ignorance about how to go about this,Capps replied he would seek additional informa-tion.Subsequently, Capps gave Shivar the nameand phone number of an attorney to call.The judge recommends that we find that the su-pervisor's initial suggestion was unlawful because it"effectively implanted" in the employee's mind theidea that decertification "was the only alternativeavailable for Shivar's concerns." In the judge'sview, the supervisor's comment was, in short,"overkill."'Ido not agree with the judge that the supervi-sor's remark had such a mesmerizing effect on theemployee's mind as to constitute interference or co-ercion under Section 8(a)(1). Nor do I think thatCapps' comment in any way parallels the Boardprecedents on which the judge relied.2 In thosecases, the employer's representatives were engagedin anactive course of conduct that encouraged andassisted employees in seekingdecertification.Thevice of such employer activity is that it interfereswith employee free choice in the same way that anunlawful promise of benefits or an unlawful inter-rogation can. In each situation, the employees areexpected to respond in a way favorable to the em-ployer.A failure to make the expected responsecarries the risk of retaliation.Here, in contrast, the employee approached thesupervisor, posing an open-ended question concern-ing union harassment. Capps' limited response, not-withstanding the fact that it was given at a latertime,was not irrelevant to that question and notoutside the bounds of reasonableness. Certainly,IInterestingly,the judge fords no problem with SupervisorCapps' fol-lowuprecommendation of a particularattorneyto explorethe possibilityof decertification because it was no more than a direct response to a re-questby an employee for information2WeisserOptical Co,274 NLRB961 (1985),Placke Toyota,215 NLRB395 (1974)255had Capps approached Shivar and initiated the sug-gestion of decertification as part of a strategy toundermine the Union, an entirely different situationwould have been presented, one which I wouldhave no trouble finding illegal.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize and bargaincollectively in good faith with Graphic Communi-cations Union, Local 241-B, Graphic Communica-tions International Union, AFL-CIO, CLC as theexclusivecollective-bargaining representativeofemployees in the following unit:All regular and full time maintenance employ-ees, includingmaintenancemechanics, plantclericals, baler operator and janitor employedat our Tallahassee, Florida facility; excludingall other employees, office clerical employees,bindery and press room employees and opera-tors,professional employees, guards, and su-pervisors as defined in the Act.WE WILL NOT unilaterally change the terms andconditions of employment of our employees in theabove unit without the consent of the Union orwithout a valid impasse in bargaining having beenreached.WE WILL NOT refuse to bargain with the Unionby generally repudiating any obligation to arbitrategrievances arising after the expiration of the bind-ery collective-bargaining agreement.WE WILL NOT unlawfully encourage or assistemployees to circulate petitions to decertify theUnion.WE WILL NOTfail and refuse to reinstate unfairlabor practice strikers on their unconditional appli-cation to return to work. 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILLrecognize and, on request,bargainwith the above-named Union as the exclusive rep-resentative of employees in the maintenance unitset forth above regarding wages, hours, and otherterms and conditions of employment and, if anagreement is reached,reduce it to writing and signit.WE WILL withdraw the requirement of compul-sory use of accrued vacation leave for the 1985Christmas shutdown and we will restore employeesany loss of accrued vacation they were involuntar-ily required to take during that shutdown.WE WILL restore the maintenance unit employ-ees terms and conditions of employment in exist-ence prior to March 5, 1986, and continue them ineffectuntil an agreementon any changes is reachedwith the Union or a bona fide impasse exists.WE WILL make employees whole, with interest,for anylossesthey sufferedas a resultof theunilat-eral changes in working conditions in the mainte-nance unit on and after March 5, 1986.WE WILLimmediately and fully reinstate all ofour maintenance unit employees who participatedin the strike which began on January 23, 1986, andwho were not permanently replaced as of March 5,1986, to their former jobs or, if those positions nolonger exist, to substantially equivalent positions ifavailable,without prejudice to their seniority orother rights and privileges, dismissing, if necessary,any person hired by us on or after March 5, 1986;WE WILL make these employees whole, with inter-est, for any loss of earnings resulting from the dis-crimination against them;and wewill place any re-maining former strikers on a preferential hiring listand offerthem reinstatementbefore any other per-sonsare hired or on the departure of any striker re-placements.ROSE PRINTING COMPANY, INC.APPENDIX BVickieBarineauJean BartlettDanny BloomBrad BowmanGloria BrownGlory BrownAnna BryantGeorgia BusbeeJohnny ClarkTanner ClarkPat CoriellSammie KeysKarla LaGasseJackie LaneJohn McKinnonBetty MoatsPeggyNicholsB. J. OliffLeila PollardLester PoseyW. E. PoseyW. T. PoseyRay DeGagneWanda DuncanRichard FrauenthalLarryGranthamCharlesHildebrandtCarl HillZelma HillDavid HuntAnnie KellyGary PowellPeggy PowersMike SeglerGeorge StephensKim ThomasMary ThomasJoseph ToomesDoug WommackAPPENDIX CRobert AvantTed KlineEduardo SotoandPeter J. Salm, Esqs.,for the GeneralCounsel.Peggy Nichols,of Tallahassee, Florida, for the ChargingParty.James BlueandMark Levitt, Esgs. (Hogg, Allen, Ryce,Norton & Blue),of Tampa, Florida, for the Respond-ent.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.These cases were tried at Tallahassee, Florida, 7-10 July1986.1 The charges were filed by Graphic Communica-tions Union, Local 241-B, Graphic Communication Inter-nationalUnion,AFL-CIO, CLC (the Union or Local241), in Case 12-CA-11819 on 18 November; in Case12-CA- 11912-3 on 18 February (amended 27 March and17 and 21 April); in Case 12-CA-11958 on 19 March(amended17 and 21 April); and in Case 12-CA-12033 on8May. The charge in Case 12-CA-12046 was filed byGeorge W. Hayson, an individual (Hayson) on 15 May(amended 22 May). On 22 May, the Regional DirectorforRegion 12 of the National Labor Relations Board(the Board),issued an order consolidating cases and aconsolidated complaint based on the charges filed by theUnion. Subsequently, on 26 June, an order further con-solidating cases consolidating Hayson's charges with theearlier union charges for hearing was issued along withamendments to the earlier consolidated complaint. Thecomplaint,asamended,allegesviolationsof Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended(theAct), by Rose Printing Company, Inc.(Respondent or the Company). The primaryissue iswhether Respondent bargained with the Union in goodfaithwith respect to a successor contract in its binderyunit and an initial contract in its maintenance unit. Afinding that it did not do so creates other issues includ-ing: (a)whether a subsequent strike by Respondent's'All dates herein are from July 1985 through June 1986 unless other-wise indicated ROSEPRINTING CO.bindery andmaintenanceunit employees was an unfairlabor practice strike, (b) whether Respondent violatedSection 8(aX3) of the Act by refusing to reinstate thestrikers following an unconditional offer to return towork, (c) whether Respondent violated the Act in imple-mentingits last bargaining proposal offer in the binderyunit, and (d) whether Respondent unlawfully withdrewrecognition from the Union in both the bindery andmaintenanceunits and subsequently unilaterally changedthe working conditions of employees in the maintenanceunit.Additionalissues arepresented regarding whetherRespondent violated Section 8(a)(1) of the Act by spon-soring a decertification petitionamong its maintenanceemployees in March,and suggestingthe circulation of anantiunionpetition among bindery employees in Novem-ber.Additional8(aX5) allegations raise issuesof whetherRespondent violated the Act by its unilaterally an-nounced and implemented policy requiring employees touse vacation leave rather than leave without pay duringthe Christmas plant shutdown and whether it refused toarbitrate a grievance regarding said policy. The com-plaint furtherraises anissue of whether Respondent vio-lated Section 8(a)(3) and (1) of the Act by threatening itsemployee Hayson andretaliating against himfor dis-criminatory reasons. A final issue was presented at thehearing regarding the eligibility for reinstatement of cer-tain strikerswho resigned their employment with Re-spondent during the course of the strike in order toobtain their retirement fund contributions.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe able briefs filed by the General Counsel and Re-spondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Florida corporation with an office andplace of business in Tallahassee, Florida, where it is en-gaged in the publishing and binding of books. During the12 months preceding issuance of the complaint Respond-ent in the course and conduct of its business operationsderived gross revenues in excess of $500,000 and duringthe same period of time purchased and received at itsTallahassee, Florida facility products, goods, and materi-als valued in excess of $50,000 directly from points locat-ed outside the State of Florida. The complaintalleges,and Respondent admits,that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. The consolidated complaintalleges further,Respondent admits, and I also find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Overview of Uncontroverted FactsRespondent is owned and operated by the Rosenbergfamily. Prior to June 1985, a 50-percent interest in Re-spondent was owned by Mrs. Charlotte Rosenberg withthe remaining 50 percent owned by her son CharlesRosenberg and two sisters. Charles Rosenberg, for the 1-257year period prior to June 1985, was the acting chief ex-ecutive officer of Respondent. In June 1985, CharlesRosenberg acquired the ownership interest of his sistersgiving him a full one-half interest in the ownership ofRespondent. Around the time he acquired the additionalinterest in ownership, Charles Rosenberg became thechief executive officer of Respondent.In its publishing and bookbinding business, Respondentoperates three departments that are relevant to these pro-ceedings: the bindery department whose employees havebeen represented for several years by the Union,2 themaintenance department whose employees have beenrepresented by the Union since January 1985, and thepress department, whose employees are represented byLocal 193-C (Local 193), of the same International unionas Local 241.Discussionsbetween Local 241 and Local193 concerning a merger of the two unions took place inthe fall of 1985 and while the members of Local 241voted in favor of the merger, the members of Local 193rejected the proposal.Respondentmaintained collective-bargaining agree-ments with both Local 241 and Local 193, effective from1December 1982 to 30 November 1984. Both contractsprovided for a wage reopener for the period commenc-ing 1 December 1983. As a result of negotiations at thattime, and notwithstanding the fact that Respondent waslosingmoney during the period, Respondent agreed towage increasesof approximately 45 cents for journeymenin both bargaining units.In 1984negotiationswere undertaken with both Local241 and Local 193 for new collective-bargaining agree-ments to succeed the expiring ones. The Company wasrepresented in these negotiations by its labor attorney,Allen Blake, and its comptroller and member of its boardof directors Greg Poirier, among others. The end resultof these negotiations was an extension of the collective-bargaining agreement in each unit until 30 Novemberwith no wage increases.In late1984 the Unionbegan organizingRespondent'smaintenance employees. Subsequently following a Board-conducted election, Local 241 was certified on 23 Janu-ary 1985 as the exclusive collective-bargaining represent-ative of Respondent's maintenance employees.3Negotia-tions for a collective-bargaining agreementwith theUnion covering maintenance employees began in March1985 with Respondent again represented by its attorney,Blake. During the course of these negotiations, however,Blake was fired and a new labor attorney, James Blue,was hired.Blue attended the first maintenance unit nego-tiations on 22 April. Negotiations on the maintenance2The specific bindery unit in which the Union was recognized, whichRespondent in its answer admits is appropriate for purposes of collectivebargaining, is as follows.All employees in Respondent's bindery operation at its Tallahassee,Florida facility;excluding all other employees,guards and supervi-sors as defined in the Act8The specific unit for which the Union was certified is as follows.All regular full-time maintenance employees, including maintenancemechanics, plant clericals, baler operator,and janitor employed byRespondent at its Tallahassee,Florida facility; excluding all otheremployees, office clerical employees,bindery and pressroom employ-ees and operators, professional employees,guards, and supervisors asdefined in the Act 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunit dragged on into the fall when negotiations beganagain between Respondent and Local 241 regarding thebindery unit's collective-bargaining agreement and be-tween Respondent and Local 193 regarding the press de-partment unit.On 16 October around the time of the start up of ne-gotiations on the bindery's collective-bargaining agree-ment,Respondent posted a Christmas shutdown noticestating that the plant would close down for the Christ-mas period and that employees would be charged 4 or 5days' vacation during the shutdown. It is undisputed thatthis announcement was made without prior notice to, orbargainingwith,Local 241. The Union protested thisaction during their bargaining sessionsin early Novem-ber.The Union took the position that employees wereentitled to choose whether to take vacation leave orleave without pay during the shutdown as they had donein 1984, when, after bargaining, Respondent had agreedwith the Union that employees could choose betweenusing vacation time or time off without pay during theChristmas shutdown. Respondent, expressing uncertaintyabout the past practice, rejected the Union's contentionand insisted employees use vacation leave during theChristmas shutdown. While the Union filed a grievanceon the matter on 8 November, the grievance was not re-solved and the Union did not seek arbitration of thematter because it was told by Respondent's personnelmanager,David C. Goodwin, that Respondent wouldnot arbitrate the grievance since the shutdown wouldtake place after the contract expired on 30 November.The Union filed a charge with the Board on this issueon 18 November (Case 12-CA-11819) after which Re-spondent on 18 December announced that the resolutionof the matter would be made by the Board or, if theBoard so ordered, by an arbitrator. The posted an-nouncement also stated, however, that depending onfinal resolution employees would either receive their va-cation pay during the shutdown or be permitted toschedule their vacations in the future. Employees weredirected to advise their supervisors of their preference by20 December.The negotiations on collective-bargaining agreementsin both the bindery and maintenance units were not suc-cessful.On 17 JanuaryRespondentthrough its attorneyBlue presented the Union with Respondent's final offerin the bindery unit and announced that it would be im-plemented at the beginning of the day shift on 20 Janu-ary.About 22 January the Union called a strike in themaintenance and bindery units. During the course of thisstrike and during the period of 28 February to 3 March,employee Carrie J. Rogers circulated a petition amongthe bindery unit employees expressing their desire thatthe Union no longer represent them for collective bar-gaining.Rogers delivered this petition to Respondent on3March. Also on 3 March employee Hayson circulateda similar petition among the bindery employees and alsodelivered a copy of that petition to Respondent, whileforwarding the original to the Board's Regional Office inTampa. As a result of the petitions, Respondent by let-ters to the Union dated 4 and 5 March, respectively,withdrew recognition from the Union in the bindery andmaintenance units.By telegram dated 5 May, the Union made an uncon-ditional offer to return to work "all striking employees."By letter dated 6 May, Respondent acknowledged re-ceipt of the offer to return to work and stated that thereplaced striking employees "are now on a preferentialrecall list and would be offered reinstatement consistentwith the law applicable to economic strikers."It is undisputed that about 5 March after a withdrawalof recognition from the Union in the maintenance unit,Respondent changed the terms and conditions of em-ployees in that bargaining unit.B. Respondent's Alleged Intentions in the 1985Negotiations1.William Windham's testimonyThe consolidated complaint alleges that Respondent,inboth the bindery and maintenance units, bargainedwith the Union only "with the intent of delaying the bar-gaining process and not reaching an agreement." TheGeneral Counsel predicates these allegations upon thetestimony of William Windham, a former official of Re-spondent, and relies on other conduct of Respondent in-cluding its bargaining proposals during negotiations tocorroborate Windham.Windham was hired by Respondent in 1983 and testi-fied he worked as plant manager and later as manufac-turingmanager after he was replaced as plant managerby George Tabor in the early part of 1985.4 AccordingtoWindham, he participatedin negotiationsbetween Re-spondent and both Local 241 and Local 193 on the wagereopenings in 1983. Those negotiations concluded with awage increase being given. Charles Rosenberg (Rosen-berg) did not personally take part in the negotiations,and subsequently made statements on several occasionsin the presence of Windham, Mrs. Rosenberg, and GregPoirier that he would get it (the wage increases) back innegotiationsthe following year.In 1984, still according toWindham, when the con-tractwith Local 241 came up for negotiation, Rosenbergstatedmore than once at staff meetings or managementmeetings that if Respondent did not get concessions fromthe bindery unit he wanted them "on the street." Fur-ther,Windham testified with some vagueness that Rosen-berg indicated that Respondent could hopefully get acontractwith the pressmen's union, apparently feelingthat Respondent could still operate if that union did notstrike.Mrs. Rosenberg and Poirier expressed concern about astrike,Windham testified, fearing that Respondent couldnot afford to take a strike. Windham testified that hesidedwith Rosenberg stating that if he did not get theconcessions he needed to operate, he would rather havea strike.As a result of this internal conflict, Sheldon4Respondent denies that Windhamever occupiedthe positionof plantmanager, apparently basing its position in thisregard on the fact that hewas not empowered to engage in purchasing for RespondentWhile theissue on Windham's status as plant manager is largely academic,it is clearthat on at leastone occasionin late1984Windhamsigned a notice toemployees as plantmanagerMoreover, evidencesubmittedreflects hewas listed as plant manager in the minutes of a management meeting inJune 1984 ROSE PRINTING CO.Rosenberg, chairman of the board of directors of Re-spondent at the time,came to Tallahassee to meet withmanagement.He apparently was unable to resolve thedispute.However, Sheldon Rosenberg did removeRosenberg from any labor relations authority. That thisdid in fact occur is indicated by a letter dated 1 Febru-ary 1985 from Respondent's attorney Blake to GregPoirier in which Blake responded to the contention byboth Unions that the 1984agreementto extend the col-lective-bargaining agreements was conditioned on the re-moval of Rosenberg from any further involvement inlabor relations with the unions. Blake conceded in hisletter that oral statements were made at the bargainingtable that Rosenberg would no longer be in labor rela-tions but rebutted the Union's assertion that that was acondition of agreement. In any event, the 1984 negotia-tions culminated in an extension of the old agreementswith both Unions as a result of Sheldon Rosenberg di-recting that Respondent accept the Union's proposals inthis regard.Windham also testified Respondent was opposed tounion organization by the maintenanceemployees. Afterdiscussionswith Rosenberg, and in an effort to thwartunion selection by the maintenance employees,Windhamhired two new employees in the maintenance unit priorto the January election and after the two gave him assur-ances they would not vote for the Union. In addition,Rosenberg made arrangements in early 1985 prior to theelection to hire an additional cleaning crew.That effortwas rejected by Mrs. Rosenberg and Poirier in a shout-ingmatch with Rosenberg.Windham testified he wit-nessed the affair and joined in a discussion with Poirierin an effort to convince Charles that it would be futile toput the new people in as part-time employees to vote inthe upcoming election in the maintenance department.As a result the additional cleaning crew was not hired.This aspect of Windham's testimony was not denied byRosenberg,and neither Poirier nor Mrs. Rosenberg testi-fied in this proceeding.As further evidence of Respondent's animosity towardunion organization in the maintenance unit,Windhamtestified that Rosenberg and George Tabor, who becameplantmanager in the spring of 1985,directed him inearly June 1985 to lay off Albert Spivey who had beenelected as president of the Union and who was a negotia-tor for the Union in the maintenance unit.Windham ac-knowledgedthat the layoff of Spivey was part of anoverall layoff of 10 percent of the employees in each de-partment.However, Respondent laid off more than 10percent in the approximately eight-employee mainte-nance unitin order to reach Spivey who had seniorityover one other employee. Spivey resigned his employ-ment sometime after the layoff and was never recalled.He resigned his office in the Union in August.Subsequent to Spivey's resignation, the other mainte-nance employee junior to Spivey was offered recall towork but declined to return. Further, according toWindham's testimony, which is not specifically contra-dicted in this regard, there were additional hires in themaintenancedepartment. One such hire was a detectivewho Windham testified was hired by Tabor and Good-win in the maintenance department. According to Wind-259ham, Tabor told him that the detective, who was hiredinmid July and who worked through July and approxi-mately 3 weeks in August, was employed to gather evi-dence on maintenance employee Brad Bowman becauseBowman was on the Union'snegotiating committee.Windham related that Goodwin had confirmed to himthat this was the purpose for hiring the detective.Windham further testified that following Respondent'sloss of the election in the maintenance unit after Wind-ham had given assurances that such a loss was not likely,Rosenberg expressed to Windham his displeasure statingthatWindham was "in trouble." Approximately 3months later,Windham was in fact replaced as plantmanager by George Tabor. Windham continued his em-ployment by Respondent, however, as production man-ager untilhe was discharged in November.It is undisputed that Windham was a member of themanagement negotiating team in bargaining negotiationswith the maintenance unit through mid-July. Still ac-cording toWindham, Charles Rosenberg made state-mentsto him on three or four different occasions thatthere would be no contract with bindery employees in1985, and that Respondent would start negotiating withmaintenancepeople but with no intention of reaching anagreement.Rather,Rosenberg stated he would stretchout the maintenance negotiations until the bindery andpressmen unit negotiations started in the fall. He addedthat there would be no bindery contract reached withthe bindery unit, that they would strike, and the employ-ees would be replaced when they struck, and that Re-spondent would be rid of the Union in the maintenanceand bindery departments. However, with respect to thepressmen unit and Local 193, Rosenberg stated that hewouldseek concessionsfrom Local 193 but would stilltry to get a contract that Respondent could live with in-asmuch as he felt that Respondent could operate if thebindery went out but not if the pressmen struck. Further,according to Windham, at one of the meetings he attend-ed with management relating to the maintenance unitagreement,Windham asked Tabor what would happen ifthe maintenance and bindery units accepted a contract.Tabor's reply was there was no way they could acceptit.At still othermeetings,Tabor had stated that Re-spondent would not get a contract with the bindery andmaintenance departments.2.Other evidence of Respondent's intentAs other evidence of Respondent's intent to provoke abindery and maintenance strike, the General Counselpoints to Respondent's development of a strike plan inthe summer of 1985. The strike plan was admittedly de-veloped by Personnel Manager Goodwin. Goodwin'sstrike plan included,inter alia,a proposed erection of afence around Respondent's premises, and a polling of su-pervisors regarding which of their employees they antici-pated wouldengage ina strike if one was called. In addi-tion,it isundisputed that as part of the strike plan, Wind-ham made visits to other printing facilities during thesummer of 1985 to ascertain whether other concernscould handle Respondent's work in the event of a strike. 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel also relies on the testimony ofJoel Tidwell to support the proposition that Respondentintended to avoid agreement with the Union. Thus, Tid-well, the president of Local 193, testified that he had aconversation with Tabor prior to thebeginningof nego-tiations between Respondent and both the bindery andpressmen units. In the conversation that took place ineither Tabor's office or the boardroomTabor asked ifLocal 193 would agree to negotiate without the presenceof attorneys. Tabor added that Respondent and the bind-ery unit were so far apart that he did not think theycould reachan agreement,but he felt he could reach anagreement with Local 193, because he was able to talk tothem.Local 193 subsequently agreed to negotiationswithout attorney representation and such negotiationswere undertaken. Labor attorneys for both sides weresubsequently called in after 8 or 10 meetings. During thecourse ofthesenegotiations,Tidwell testified,bothTabor and Goodwin made statements several times thatthey were so far apart with Local 241 that they wouldnever get a contract. Further, Tidwell testified that inNovember during the time when merger discussions be-tween Locals 193 and 241 were taking place, Tabor in-quired of Tidwell aboutthe merger.Tidwell replied thattherewas little possibility and Tabor remarked that hefelt like Local 193 would be better off if they did notmerge with 241 for if they did, Local 193 would havethe same problems as Local 241. Tabor did not specifythe "problems."While the General Counsel does not contend that Re-spondent's bargaining proposals with respect to both thebindery and maintenance unit in themselves establish anintent to avoid agreement, such proposals are relied onas circumstantially supporting the proposition that Re-spondent intended to cause the maintenance and binderyunits to strike while reaching an agreement with Local193.Concessions were sought from each union, but theextent of concessions sought from Local 241 appeared tobe greater than for Local 193. Thus, Respondent pro-posed to increase employee contributions to the pensionplan from 3 to 4 percent for Local 193 while contribu-tions by employees in Local 241 were proposed to be in-creased from 3 to 6 percent. No change in the manage-ment rights provision was proposed by Respondent withrespect to Local 193 but with respect to Local 241 Re-spondent proposedin its managementrights clause toeliminate all past practices as a basis for contract inter-pretation or application. Under Respondent's proposals,Local 193 would keep a basic workweek of 37-1/2 hourswith mandatory overtime of 16 hours after 40 hours perweek. But Respondent proposed to increase Local 241'sworkweek from 38-3/4 to 40 hours per week with man-datory overtime for the first 24 hours per week after 40hours.Respondent proposed to reduce disability payfrom 70 percent for 26 weeks to 60 percent for Local193 but to 50 percent for Local 241. No change in sickleavewas proposed by Respondent for Local 193 butRespondent proposed to eliminate sick leave for newhires for Local 241. Respondent's proposal for vacationleave for employees represented by Local 193 wascapped at 30 days while leave for employees representedby Local 241 was capped at 20 days except for those al-ready receiving more than 20 days. With regard towages, Respondent proposeda wage increaseof 45 centsper hour for journeymen in the press department withproportionalincreasesfor others while no wage increasewas proposed at all for Local 241. Moreover, with man-ning changesproposed by Respondentalongwith discre-tionary authority retained by Respondent to transfer em-ployees to lower rated jobs, some employees representedby Local 241 might suffer an actual decreaseinwages.The proposal of Respondent to the maintenance unitemployees largely parallels its proposal to the binderyemployees. No across-the-boardincreasewas offered inmaintenance,but neither were any proposed cuts inwages.3.Respondent's evidenceRespondent's evidence with respect to its intentions inthe negotiations with Local 241 was expressed largelythrough Rosenberg, Tabor, Goodwin, and Respondent'slabor attorney,James Blue. Rosenberg testified that Re-spondent had lost money for the past several years, andas a result,Rosenberg instructed his bargaining commit-tee to seek concessions so that Respondent could reduceoperating costs, reflect a profit,and maintain a status ofsolvency.With respect to the maintenance unit,Rosen-berg said that Respondent wanted a speedy resolution ofthemaintenance contract. According to Rosenberg, hedid not foresee a strike in his discussions with Respond-ent's maintenance bargaining committee consisting at thattime of Blake, Windham, and Tabor. That Respondentdid seek an early resolution on the maintenance bargain-ing agreement is evidenced by a letter from Respondent'sthen attorney Blake dated 11 March 1985 to Poirier inwhich Blake observed that "if the Union insists on theirposition relative to certain reporting areas, such as over-time, call inand report pay sub-contracting and hours ofwork and any other areas which take away from man-agement's rights, the goal of a quick contract must [be]secondary to the preservation of the Company's flexibil-ity in running the machine shop."Rosenberg further testified that he additionally wanteda quick agreement with maintenance because he did notwish to negotiate with three units in the fall. He deniedhe ever stated that he wanted a strike in either the bind-ery or maintenance units. He conceded that he neededconcessions and if he could not get concessions, Re-spondent would be prepared to take a strike and told h;snegotiating team for all three units that if he could notget concessions to "let them go." According to Rosen-berg,there were three management negotiations strategysessions held in the fall prior to the expiration of thebindery and maintenance contracts.These were attendedby Rosenberg, Blue, Goodwin, and Mrs. Rosenberg. Thefirst such session took place in the early fall while thesecond took place in November with the third in De-cember. The latter two sessions were attended by Rosen-berg, Blue, Tabor, and Goodwin. Rosenberg said that hewas encouraged at the prospects of reaching agreementby a proposal suggested by Blue referred to as "red cir-cling" which would have the net effect of allowing em-ployees in certain classifications to maintain their wages ROSE PRINTING CO.while in those classifications. Only new hires or trans-ferred employees then would be affected by the lowerratesRespondent was proposing. Rosenberg said he au-thorized a red circling plan as well as a "buy back" planon dependent care coverage for health care costs re-stricted to current employees only.Other than a demand on mandatory overtime, Rosen-berg could recall no specific concessions he sought fromthemaintenance unit. Still Rosenberg insisted that hewanted a quick contract with the maintenance unit. Withrespect to the bindery unit, Rosenberg related that Re-spondent sought a reduction in dependent coverage cost(i.e.,employees paying a larger share of such coverage),mandatory overtime, and a "right to man our equip-ment." Although Rosenberg said the same items weresought from the pressmen unit, he subsequently conced-ed that there were differences in the proposals but statedhe did not know exactly what they were. Nevertheless,he maintained that there was a "continuity" in the pack-ages.Rosenberg did not specifically deny Windham's testi-mony regarding Spivey's layoff. However, Tabor testi-fied that Rosenberg was not involved in the layoff deci-sion, that Spivey's presidency in the Union played nopart in his selection for layoff, and that while the selec-tion of two out of themaintenanceunit for layoff ex-ceeded the 10-percent goal, it was because themainte-nance unit represented a nonchargeable cost center (i.e.,costs not directly chargeable to customers), and Re-spondent felt a greater than 10-percent reduction couldbe accomplished there. Tabor's testimony on the pointwas corroborated by the testimony of Goodwin who hadbeen employed by Respondent in late May 1985 justprior to the layoff.Regarding the hiring of a detective in the maintenanceunit Goodwin and Tabor related that the purpose was toobtain evidence regarding possible thefts. Goodwin testi-fied thatWindham had related to him that he suspectedBowman of stealing, a contention Windham denied onrebuttal.Neither Goodwin nor Tabor advised the detec-tive of the suspicions regarding Bowman. The detectivewas terminatedafter 3 to 4 weeks without finding evi-dence of theft by anyone.Blue testified for Respondent that he was told byTabor that the strategy in maintenance was to get aquick contract because the Company did not want nego-tiations to drag into the fall. The offer made to the main-tenance unit reflected that strategy. However, contraryto Rosenberg, Blue related employee dependent cover-age was not a reduction sought in the maintenance unit.Blue corroborated Rosenberg regarding the strategy ses-sions held in the fall, the first being in late Septemberand related to all three bargaining units. That meetingwas attended by Tabor, Goodwin, Windham, Rosenberg,and Mrs. Rosenberg. As a result of the meeting, Bluewas instructed to get concessions in the negotiations, andthere was a discussion about what concessions would beproposed.However, Rosenberg did not detail each ofthe areas in which concessions were to be sought. Ac-cording to Blue, in mid-December it appeared that Re-spondent was not going to be able to reach an agreementwith the binderyand maintenance units andtherefore he261began to make alternative proposals. One of the propos-als in this regard was the "red circling" offer to the bind-ery unit, the effect of which was to obtain concessionsfrom new hires without affecting the older employees.The Union found that unacceptable. In addition, theUnion failed to move from its opposition to the Compa-ny's proposals on mandatory overtime, insurance, andmanagement's rights. Blue testified Rosenberg never saidanything about wanting a strike in any of the units.Rosenberg did say that if he did not get concessions, hedid not care if there was a strike. Finally, Blue testifiedthat he was aware of the Respondent's strike plan andhad advised Respondent that they could not go into ne-gotiations without a strike plan.Tabor generally corroborated the testimony of Blueand Rosenberg regarding the general negotiation strate-gy.With respect to negotiations with the maintenanceunitwhen Blake was representing Respondent, Tabortestified that inMarch there was a strategy session at-tended by himself, Blake, and Windham. The strategydetermined was to get a quick contract with the mainte-nance unit, and to that end Respondent did not ask forconcessions although they did insist on compulsory over-time,which Respondent was enforcing at that time.Asked if Windham ever questioned him about whatwould happen if the Union accepted the Company's pro-posals,Tabor testified only that he told Windham on oneor more occasions and not necessarily in reference to themaintenance unit that it "didn't look very promising."Although Goodwin testified, he was not questioned re-garding the strategy sessions or the bindery bargainingsessions.Goodwin was instrumental in the developmentof Respondent's strike plan, but denied that the erectionof a fence around Respondent's parking lot was relatedto a possible strike. Rather, according to Goodwin, thefencewas put up because the parking lot was poorlylighted and women employees working on the night shifthad safety concerns in view of the poor lighting. Never-theless, it is undisputed that Goodwin in a memo accom-panying a contractor's low bid on the fence installationenclosing the parking area observed, "This [the fence] isa must if we are going to control access to the shippingarea of the plant. Obviously, this would also keep strik-ers an additional distance from the work area."4.Contentions and conclusionsCrucial, of course, to the General Counsel's case thatRespondent refused to bargain in good faith with Local241 with the intention of provoking a strike is the testi-mony of Windham and the circumstantial evidence thattheGeneral Counsel contends corroborates Windham.This evidence, the General Counsel argues, is found inRespondent's implementation of the strike plan in thesummer of 1985, the polling of supervisors regarding em-ployee strike sympathies, the plan to use security guardswith a suggested start up time of 1 October, the elimina-tion of vacations for employees after 30 November be-cause Respondent did not want striking employees to bereceiving vacation pay, the erection of a fence aroundthe plant in November, the uncontradicted testimony ofTidwell regarding Tabor's statement before negotiations 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeven started that Respondent and Local 241 were so farapart in bindery negotiations he did not think they couldreach an agreement, Tabor's caution to Tidwell aboutLocal 193 merging with Local 241, and Respondent'spreferential treatment in its proposals to the press unit ascompared to the proposals presented to the bindery unit.Respondent'sdisposition to "pack" the maintenanceunit prior to the election as admitted by Windham andRosenberg's attempt to subcontract janitorial work, thelayoff of Spivey in the maintenance unit and the hiringof a detective to find a basis for discharging maintenanceunit negotiator Bowman are also said to undermine Re-spondent's present contentions regarding its good faith inthe negotiations in bindery and the maintenance units.The General Counsel further argues that Rosenberg'sbargaining tactics in 1984 were also designed to provokea strike, but such intentions were thwarted by his remov-al from negotiations by Sheldon Rosenberg. ConcedingthatRespondent may have initially had an intention toreach a quick agreement with the maintenance unit as as-serted in Blake's letter to Poirier in March 1985, theGeneral Counsel points out that that goal was establishedprior to Rosenberg's reacquisition of control of bargain-ing negotiations. Such reacquisition of control was madepossible, according to the General Counsel, after Rosen-berg had bought out his sister's shares of the business.The General Counsel further contends that Rosenberg'sfiring of Blake warrants the inference that Blake wasfired because Rosenberg wanted to know how much itwould cost Respondent if the Union filed charges con-cerningRespondent'sbargainingconductwhen thematter went through the Board and the courts.Respondent'sposition is that although it bargainedhard to achieve a contract with bothunits,itneverthe-less bargained in good faith.Windham's testimony wasattacked by Respondent as being inconsistent, contradict-ed by his own prior statement given to the Board, andunworthy of belief particularly when considered in lightof Windham's status asa former employee "disgruntled"by his discharge in November. According to Respond-ent,Windham took the results of the 1985 negotiationsand made that Respondent's plan, when in truth Re-spondent bargained to achieve contracts albeit ones thatwere favorable to Respondent with the concessionssought and designed to make Respondent profitable. Inthis connection, Respondent emphasizes that the GeneralCounsel has not contested the fact that Respondent hadlostmoney 4 out of the 5 years preceding the negotia-tions involved here. Finally, Respondent contends thatitsconductwithin the bargaining sessions reflects itsintent to reach, rather than to thwart, agreements withthe Union.As the General Counsel's brief points out a determina-tion of whether an employer desires to reach an agree-ment with a union must be made on the "totality of cir-cumstances" that are indicative of a mental state and notsimply on the terms of contract proposals.Pittsburg-DesMoines Co. v. NLRB,663 F.2d 956 (9th Cir. 1981). Par-ties to negotiations must bargain "in good faith" with asincere desire to reach agreement. If an employer entersnegotiations without "an open and fair mind, and a sin-cere purpose to find a basis for agreement," he cannot besaid to have bargained in good faith.Globe Cotton Millsv.NLRB,103 F.2d 91, 94 (5th Cir. 1939). But, a party tonegotiations cannot be required to make a concession onany specific issue or to adopt a particular position. SeeAtlanta Hilton & Tower, 271NLRB 1600 (1984). On theother hand, the submission of predictably unacceptableproposals by a party in negotiations may provide a basisfor the inference that the party offering the proposalsdoes not wish to reach an agreement. SeeNLRB v. A-1King Sue Sandwiches,732 F.2d 872, 877 (11th Cir. 1984),cert.denied 469 U.S. 1035 (1984). Nevertheless, theBoard has more recently ruled that it will not sit in judg-ment on the substantative terms of bargaining proposalsbut rather will oversee the process of bargaining to as-certain that the parties have made a sincere effort toreachan agreement.Rescar, Inc.,274 NLRB 1, 2 (1985).In examiningthe totality of the conduct of Respondentin this case, one must begin with the testimony of Wind-ham. After carefully considering the demeanor of Wind-ham, the content of his testimony and its context withinthe case as a whole, and all of the variant factors that atrier of factmust consider in resolvingcredibility, I con-clude thatWindham's testimony to the extent it im-pugned Respondent's intent in negotiations was based, atbest, on conjecture, confusion, and faulty recall. Havingbeen discharged by Respondent in November, Windhamcould not be regarded as unbiased in this case. More-over, in demeanor, I found Windham unconvincing. Histestimony at times was vague as reflected by the fact thathe could not provide the approximate times when Rosen-berg made the alleged damaging remarks regarding Re-spondent's intent with respect to the 1984 and 1985 nego-tiations.Moreover,Windham's inability to accuratelyrelate the basis for the dispute between Rosenberg andBlake that resulted in Blake's discharge in the presenceof Windham casts serious doubt on Wmdham's ability toaccurately report other facts. This makes purely specula-tive the General Counsel's contention that Blake wasfired because he was unable to provide Respondent withan estimated cost of defending Respondent on prospec-tive refusal-to-bargain charges.Contradictions betweenWindham's testimony and hisprehearing statement to the Board also serve to under-mine Windham's veracity. Thus, in his prehearing state-ment given to the Board, Windham stated that Rosen-berg had said to the company negotiators during the1984 negotiations that he wanted to offer the binderylocal a contract that he knew they could not accept, sothey would be forced to strike and he could get rid ofthe binderylocal, the same positionhe attributes toRosenberg in the 1985 negotiations. Nevertheless, in asubsequent portion of the same statement, Windham hadrelated that Rosenberg "didn't care whether or not thebindery Local signed a contract." The General Counselwould excuse this inconsistency on the basis that Re-spondent did change its bargaining position in 1984 aftersteps were taken to remove any labor relations authorityfrom Rosenberg. The General Counsel's argument has noappeal. The inconsistency remains, for Windham was nottestifying regarding positions of Respondent but ratherthe specific position of Rosenberg. ROSE PRINTING CO.There is also a contradiction between Windham's pre-hearing statement and his testimony before the Federaldistrict court in connection with the General Counsel'sunsuccessful attempt to obtain a 10(j) injunction in thiscase and his testimony here. In his prehearing statementto the Board, Windham related that in the fall of 1985he,Tabor, Blue, and Goodwin represented Respondentin negotiations.Admittedly, at the hearing on the 10(j)petition,Windham testified that he attended four or fivebindery unit bargaining sessions in September and Octo-ber 1985. While he equivocated about the last date he at-tended a negotiating session,he was emphatic that he at-tended the bindery negotiations. At the hearing here,however,Windham conceded that he had not attendedany bindery negotiations in 1985. He explained this con-tradiction as simply a mistake caused by his not havingreviewed his notes and by the fact that the union com-mittee on the maintenance negotiations contained someof the same people that he had dealt with the precedingyear in the bindery negotiations. He named no one onthe maintenance negotiating committee who had been onthe previous bindery negotiations other than "he be-lieved" Peggy Nichols. However, Nichols was not elect-ed president of the Union and did not begin attendingmaintenance negotiations untilAugust, a time afterWindham ceased participating in maintenance negotia-tions.Accordingly,Windham's explanation does notwithstand scrutiny, and only serves to further underminehis credibility.Concerning the circumstantial evidence pointed out bythe General Counsel to corroborate Windham's testimo-ny, Respondent's establishment of a detailed strike plan, Iconclude, is not inconsistent with its bargaining position.It is clear that Respondent was negotiating for conces-sions from Local 241. Unquestionably, Respondent waswilling to endure a strike if it could not get concessions.Such a position is not in and of itself unlawful. SeeHamady Bros. Food Markets, 275NLRB 1335 (1985). Arealistic assessment of the likelihood of a strike in light ofRespondent's attempts to negotiate significant conces-sionswould support the prudence of strike preparationand the development of a strike plan. Indeed, the Union'smembership voted for strike authorization in Augustbefore bindery negotiations had even commenced. Suchpreparation for a strike cannot indicate the Union's intentto bargain in bad faith. Under these circumstances andgiven Respondent's disposition early on that it wouldseek concessions in the 1985 agreements just as it had ini-tially determined to seek them in the 1984 negotiations, Iconclude Respondent's early preparations for a strike didnot reflect an intent to provoke a strike.The General Counsel asserts that Respondent's remov-al of labor relations authority from Rosenberg in 1984confirmed Respondent's recognition that Rosenberg's in-volvement in bargaining would result in a strike. Accept-ing the contention that Rosenberg may have been diffi-cult to deal with and adamant on obtaining concessionsdoes not dictate a conclusion that Rosenberg intended tocause astrike.And the argument that Blake was fired be-cause he was unable or unwilling to give Rosenberg anestimateof the costs of contemplated unfair labor prac-tice litigation flowing from any refusal to bargain ap-263pears to have no predicate in fact. Rosenberg maintainedBlake was fired because of his failure to providean esti-mate of costs regarding an arbitration matter. Windham'stestimony on this point was too vague, although he waspresent at Blake's firing, to constitute a credible contra-diction of Rosenberg's testimony on this issue.Windham's claim that Rosenberg intended to drag outnegotiationswith the maintenance unit is refuted byBlake's 11 March letter to Poirier regarding the intent toreach a quick agreement. But hard and difficult bargain-ing does not preclude the existence of a desire to reachagreement.Nothing else substantiatesWindham's claimand even Windham conceded in his testimony that hehad no reason to believe Blake's letter was not an accu-rate statement of Respondent's goal in bargaining in themaintenance unit.Moreover,Windham admitted hecould point to no specific conduct of Respondent inmaintenance negotiations tending to show an intent todrag out the bargaining. Any difficulty in arrangingmeetings was attributable to both sides. And Respondentwas not seeking concessions from the maintenance unitthatwould make agreement more difficult to achieve. 5On the surface it would also appear that the Union hadmore to gain than Respondent by extending the mainte-nance negotiations, for by doing so, the smaller mainte-nance unit of seven or eight employees would have itsstrike effectivenessincreasedby support from the bind-ery unit employees after their contract expired in No-vember.The General Counsel asserts Respondent's failure tosubmit a complete contract proposal for maintenance tothe Union substantiates the argument that Respondent in-tended to drag out negotiations. Tabor conceded thatthere had been no complete proposal submitted by Re-spondent to the maintenance unit prior to October.6Thereafter, it appears that the maintenance bargainingtook a back seat to the bindery unit bargaining. TheUnion simply did not "push" independent maintenancebargaining. There is no evidence the Union even askedfor a complete proposal. Under these circumstances, andbecause it is not clear that the absence of any "complete"company proposal constituted an obstacle to agreement,I can attach no evidentiary significance to the failure ofRespondent to submit a complete proposal.There is also evidence that Respondent's conduct atthe bargaining table was inconsistent with a desire toavoid agreement in the bindery unit. While Respondentdid seek concessions in the bindery negotiations in thecourse of bargaining, it softened its position on theimpact of those concessions. Thus, with respect to insur-ance coverage for dependents of employees, Respondentinitially sought to completely eliminate such coverage at5The fact thatRespondent was not seeking significant concessions inthe maintenance negotiations undermines Windham's testimony,vague asto time, that Tabor once said in meetings regarding maintenance negotia-tions that there was no way maintenance people could accept Respond-ent's contractAccordingly,I do not credit Windham's testimony in thisregard6On the otherhand, Blue's bargainingnotes of the 9July maintenancebargaining suggest that the Union had all of management'sproposalsThis apparent contradiction of Tabor's testimony is not explained on therecord 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDits expense,but subsequently offered to pay current em-ployees an hourly rate toward such coverage. Further, amajor change in position involved the red circling pro-posal,whichwas adeparture from Respondent's propos-al regardinga reduction in wages for bindery employees.Rather, the plan allowed current employeestomaintaintheirwages and personal premiums with cost reductionsto be imposed only on new employees. Although theGeneral Counsel contends the benefits of red circlingwere illusory because Respondent retained the right tomake jobassignmentsthat could affect the rates of cur-rent employees, the proposal nevertheless has to be re-gardedas a materialstep towardagreement.Respondentalso upgraded its proposals with regard to reporting pay,sick leave, disability pay, overtime, and mandatory over-time.These actions and proposals, I conclude, serve toshow the absence of an intent of Respondent to force astrike by Local 241.The evidence reveals, as the General Counsel con-tends, that there were differences in the proposals sub-mitted by Respondent to Locals 241 and 193. Thus, onpensionsprior employer contributions in both units hadbeen 6 percent of wages with employees contributing 3percent. In both units Respondent had proposed to re-verse thoserates,and maintained that proposal for Local241 while ultimatelyagreeingwith Local 193 for a 4-per-cent employee contribution. Other differences betweenwhat was proposed by Respondent to Local 241 andwhat it and Local 193 agreed to can be found in themanagementrights provision, the overtime and work-week provisions, disability pay, sick leave, vacationleave, and, as already related, wage rates. To be sure,these comparisons do suggest a "preference" accorded toLocal 193, which tends to support the General Counsel'sargument that Respondent intended to avoid agreementwith Local 241 while reaching agreement with Local193.However, it is not clear that the apparently betterterms achieved by Local 193 were not a genuine productof the collective-bargaining process. The record revealsthat Local 193 did make some concessions sought by Re-spondent that Local 241 was unwilling to make. Thus,Local 193 agreed to a lower starting rate for new em-ployees, mandatory overtime, a lower employer pensioncontribution than it previously enjoyed, a lower percent-age rate on disability pay, employee pick-up of depend-ent insurance coverage at essentially the same 35-cent-per-hour rate proposed to Local 241, and the eliminationof vision care. On the other hand, based on Blue's un-contradicted and otherwise credible testimony Local 241refused to accept any form of mandatory overtime, orany change in the employee pension contribution rate. Itfurther refused to accept Respondent's proposal on de-pendent insurance coverage, and it did not offer a coun-terproposal on the point except to a very limited andpredictably unacceptable extent.Under these circum-stances, and keeping in mind that negotiations betweenLocal 193 and Respondent continued after Local 241'sstrike began, I am unable to, and do not, attach any sig-nificance to the difference in terms reached between Re-spondent and Local 193 and those offered Local 241. Ifind that such differences do not evidence bad-faith bar-gaining on Respondent'spart in its negotiations withLocal 241.The fact thatthe agreementwithLocal 193 wasreached after Local 241 went on strike also dispels theexistence of a plan by Respondent, as urged by the Gen-eralCounsel based on Windham's testimony, to reachagreement with Local 193 while provoking a strike byLocal 241. If there had been such a plan, its effectuationcould be assured only if agreement with Local 193 wasreached before Local 241's strike. Although Respondentand Local 193 had initially extended their agreementafter 30 November, Respondent on 7 January advisedLocal 193 it was terminating the agreement as of 6 Feb-ruary because that Local had rejected Respondent's finaloffer. The new agreement with Local 193 was apparent-ly reached just prior to 6 February and was made effec-tive from 7 February. Therefore, both before and afterLocal 241 went on strike, there was a period when Re-spondent could not assure itself that it would not also bestruck by Local 193.Another element supporting Respondent's contentionthat it did not intend to provoke a strike by Local 241 isRosenberg's letter to bindery employees dated 17 Janu-ary. In that letter, Rosenberg explained that Respondenthad two goals in negotiation, to increase efficiency at re-duced operation costs and to do this with minimumimpact on current employees. He further explained Re-spondent's proposals in the primary areas of concern andrelated that Respondent's position was dictated by itsprior loss of money. He urged the employees to reviewRespondent's proposal, give it "serious consideration,"and let their union representatives know if they found itunacceptable. The letter is admittedly self-serving, but ifRespondent desired to avoid agreement with the Unionaltogether as opposed to an agreement favorable to Re-spondent, the letter would not likely have been written.The other evidence relied on by the General Counseloccurring more than 6 months prior to the filing of thefirstcharge and bearing on Respondent's attempt to"pack" the maintenanceunit is,Ifind, immaterial. Ac-cepting as true Charles Rosenberg's efforts to pack themaintenanceunit prior to the election, the undisputedfact remains that following the election Respondentmade no attemptsprocedurally to delay the Union's cer-tification or the commencement of bargaining. Instead, asBlake's letter indicates,Respondent sought to reach a"quick agreement" with the Union.With respect to Spivey's layoff, I find Windham's testi-mony incredible when weighed against the testimony ofTabor whose manner of testifying was straightforwardand generally unequivocal. I find Tabor's explanation,supported by Goodwin, of the circumstances of Spivey'slayoff plausible and credible.While the layoff in mainte-nance exceeded 10 percent, Tabor's testimony that thelayoff in the prepress department also exceeded the 10-percent figure was not contradicted. That Respondenthad a 20-percent drop in sales in June was not disputed.A corresponding 10-percent layoff under these circum-stances does not appear unreasonable. Moreover, the re-duction of two peopleinmaintenanceappears to havebeen justified because there is no showing the reduction ROSE PRINTING CO.had an adverse impact on production. Further, if Re-spondent's motivation had been to rid itself of a union of-ficer, a layoff at best could only be a temporarymeasure.The record reflects that the juniormaintenanceemploy-ee laid off with Spivey was subsequently offered a recallto work thuswarrantingthe inference that Spivey wouldhave received that recall offer had he not in the mean-time resigned.Equally credible was Tabor's testimony,supported by Goodwin, that they did not know whichemployees would be affected until after the number fromeach unit to be laid off was ascertained. Tabor's testimo-ny that Spivey's union office played no part in the deci-sion regardinghis layoff, I found convincing,as well ashis assertion that Rosenberg was not involved in thelayoff decision.Contrary to the General Counsel'sarguments, I amunable to attach material significance to the commentsattributed to Tabor by Tidwell, which Tabor failed tocontradict.Tabor's remark to Tidwell that Respondentand Local 241 were so far apart he did not think theycould reachagreement,even before negotiations withLocal 241 had started, appears to be an expression ofopinion not offered asa statementof fact.Moreover,Tabor had explained his remark by saying he felt betterable to talk with Local 193. Indeed, Tabor was willingto negotiate with Local 193 without attorney participa-tion.Similarily,Tabor's remarks to Tidwell regardingthe merger of the two unions impressedme asinnocuousand far short of a "successful attempt to prevent amerger of the two unions" argued by the General Coun-sel.Tabor's observation that if the two unions mergedLocal 193 would have Local 241's problems wouldappear to be nothing more than a vague offhand remarkto a union officer that can in no way be regarded as anattempt to preclude themerger.Without Windham's testimony, which I have refusedto credit, I find little to sustain any conclusion that Re-spondent intended to avoid agreement in the bindery ormaintenancenegotiations.Respondent's concession bar-gainingwasobviously very hard bargaining and Re-spondent intended it to be so. However, overall examina-tionof Respondent's proposals and counterproposals,considered in light of the Union's responses or lack of re-sponse, does not reflect that Respondent was making aninsincereeffort to reach agreement. Accordingly, I findand conclude that the General Counsel has failed to es-tablish by a preponderance of the credible evidence thatRespondent intended to delay the bargaining process andnot reachagreementwith Local 241 in either the binderyormaintenance units. I therefore find Respondent didnot violate Section 8(a)(5) of the Act in this regard.C. Additional Allegations Concerning Respondent'sBad-FaithBargaining1.Unilateral changes in the bindery unitThe complaint, as amended, alleges that Respondentabout 20 January implemented its last bargaining offer tothe Union in the bindery unit and changed the terms andconditions of bindery unit employees in the specified re-spects.That Respondent did implement its last binderyproposal is not disputed. A comparison of Respondent's265lastproposal with the expiredagreementbetween Re-spondent and the Union confirms, and Respondent doesnot dispute, the changes specified in the complaint.'The General Counsel does not contest the existence ofan impasse in bargainingat the time of Respondent's im-plementation of its proposal. However, the argument ismade that the impasse was the product of Respondent'sbad-faithbargainingand therefore not reached in goodfaith. I have concluded above that Respondent's overallbargainingon the contractualissueswas done in goodfaith. I therefore conclude that the impasse reached wasa legitimateone, and that Respondent was entitled to im-plement its last proposal.NLRB v. Katz,369 U.S. 736,745 (1962). Accordingly, I find no violation of Section8(a)(5) in Respondent's 20 January changes in the bind-ery unit.2.Unilateral imposition of compulsory employeeuse of vacation time for Christmas shutdownThe consolidated complaint alleges that Respondent,without prior bargaining with the Union, announced toemployees on 16 October that employees would becharged any accumulated vacation time for the plant'sChristmas shutdown rather than being granted leavewithout pay. The facts on the issue are not in significantdispute.On 16 October, Respondent posted a notice toemployees stating that the plant would be closed duringthe Christmas holiday period and that employees wouldbe charged any accumulated vacation time up to 5 daysfor the shutdown period. Employees with less than 5days of accumulated vacation leave were to be chargedwith whatever vacation days they had accrued and notpaid for any remaining days during the shutdown period.Local 241 was not advised of this announcement before-hand and there had been no bargaining on the subject.Respondent had undergone one prior Christmas shut-down in 1984. In August 1984 Respondent had an-nounced the shutdown, and, as in the 1985 announce-ment, had stated employees would be required to usetheir accumulated vacations during the shutdown, whichwas for a 4-workday period. On that occasion, however,the Union persuaded Respondent to allow employees tovoluntarily use vacation time during the shutdown ratherthan taking it compulsory. During a 1 November negoti-ating session Local 241 protested Respondent's latest re-quirement of vacation use during the shutdown claimingitwas not in accord with the practice the precedingyear.Respondent's negotiators, Blue, Tabor, and Good-win, who were not employed by Respondent the preced-ing year, stated they would have to check it out. Subse-quently, however, during a bargaining session on 6 No-vember, Respondent reasserted its intention to chargeemployees vacation time during the shutdowns but pro-7Suchchanges related to call-in pay, funeral leave, health and welfareprovisions,hours ofworkand overtime,holidays, seniority,vacations,pension plan,wage scale,and manningWhile the GeneralCounsel in hisbriefalluded to a change in the provisionon jury duty, a comparison ofRespondent'sofferwith the prior contract fails to discloseany changesBlue in his testimony conceded that Respondent's negotiators hadchecked with Windham whoreportedthatemployee useof vacationsduring the1984shutdownhad been voluntary to his recollection How-Continued 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposed that for the 1986 Christmas shutdown Respondentwould be willing to apply three 1986 holidays to theshutdown with any remaining shutdown time to becharged to employees' accrued vacations. Apparently,the Union neither accepted nor rejected the proposal.At the 7 November negotiation meeting, Respondentstated its final position on the matter in the absence ofany counterproposal from the Union. That position wasthatvacation timewould be charged to employeesduring the shutdown. On 8 November the Union filed agrievance on Respondent's "Forced use of vacation timeatChristmas," and requested as a remedy that vacationuse be voluntary as in the past. The grievance wasdenied by Respondent.PeggyPowers, the Union's bind-ery head steward, testified that Goodwin stated that theUnion would not be able to take the grievance to arbitra-tion because the shutdown would occur after the con-tract expired. In view of that statement, Powers said theUnion did not seek arbitration. It did file the charge inCase 12-CA-11819 complaining of Respondent's "unilat-eral change." As a result, Respondent on 18 Decemberannounced that the issue on use of accrued vacation payduring the shutdown had not been resolved and statedthat if any employee did not wish to use their accruedvacation during the shutdown they were to let their su-pervisors know. The announcement further stated thatdepending on final resolution "by the Labor Board and ifthe Labor Board so orders, by an arbitrator," employeeswould either receive their vacation pay or be permittedto schedule their vacation in the future.a.ContentionsThe General Counsel argues that the requirement ofuse of accrued vacation time constituted a change inworking conditions about which Respondent was obli-gated to bargain citingMountaineer Excavating Co., 241NLRB 414 (1979), enfd. 618 F.2d 102 (4th Cir. 1980),cert.denied 449 U.S. 835 (1980). Respondent's subse-quent discussions in negotiations with the Union on thissubject did not "cure" its prior unilateral action becausesuch discussions reflected no real willingness to reconsid-er its action. Thus, the unilateral action remained a viola-tion of Section 8(a)(5). The General Counsel furtherargues that because employee rights to vacation timegrew out of the collective-bargaining agreement thegrievance filed by the Union was arguably grounded inthe contract, and because Respondent announced its de-cision on the vacation use within the contract period andthe grievance was filed by the Union during that periodRespondent, underNolde Brothers, Inc. v. Local 358Bakery & ConfectionaryWorkers,430 U.S. 243 (1977),had a duty to arbitrate the grievance.Respondent's brief argues that there was negotiationwith the Union on the involuntary vacation use and thatafter an impasse was reached it was free to implement itspreimpasse offer to the union. In this position Respond-ent relies on the testimony of union negotiator and stew-ever, Blue testified that because Windham had not made the final deci-sionon the subject and because Blue was uncertain about the matter, Re-spondentmaintaineditsposition on the involuntary use of vacation forthe 1985 shutdownand Peggy Powers who answered affirmatively whenasked on cross-examinationwhether the Company andUnion had bargained concerning the Christmas shut-down for 1985. Moreover, Respondent asserts that as aresult of the negotiations and in order to keep the issuefrom becoming moot, it preserved the position of theparties by its 18 December announcement regarding theshutdown and vacation use. With respect to the failureto arbitrate the issue, Respondent contends the Unionnever formally requested arbitration and thus waived itsright to arbitration. Further, Respondent asserts that be-cause the Union's grievance involved a dispute arisingafter the contract's expiration date (i.e., the Christmasshutdown did not take place until after the 30 Novembercontract expiration, the dispute could not be arbitrableunder the expired contract. In this respect, Respondentwould distinguish the instant case from the facts inAmer-ican Sink Top & Cabinet Co., 242NLRB 408 (1979), re-ferred to at the hearing by the General Counsel.b.ConclusionsIn agreement with the General Counsel's argument, Iconclude the scheduling of employee vacations was aterm and condition of employment. Vacations were pro-vided for by the collective-bargaining agreement, andonly in the case of vacations in excess of 2 weeks didRespondent reserve the right to designate when the em-ployee could schedule the vacation (G.C. Exh. 2, p. 9).Thus, Respondent's announcement of 16 October wasnot specifically authorized by the bargaining agreement,and Respondent therefore had a duty to bargain with theUnion on the matter. It had not done so prior to the an-nouncement. Notwithstanding Powers' testimony, whichI view only as a concession that the parties discussed theChristmas shutdown during negotiations, there was nochange of position by either side on the point. While Re-spondent made a counterproposal regarding the handlingof vacations during the 1986 Christmas shutdown, itmade no similar proposal with respect to the 1985 shut-down. Respondent failed to deviate from its initial posi-tion even after admittedly ascertaining that its positionwas probably contrary to what had been done during the1984 Christmas shutdown. Respondent advanced no par-ticular reason or explanation for its position and therewas no explanation of why adhering to the plan utilizedin 1984 as urged by the Union was unacceptable.Because Respondent's announcement did constitute adeparture from what had been done the preceding yearone can only conclude that the purpose of Respondent'saction was to insure employee use of as much vacationtime as possible in order to preclude the possibility ofpaying accrued vacation to employees during any subse-quent strike. After all, in his strike plan memo, Goodwinhad observed, "Rose does not want striking employeesto be receiving vacation pay." There was, I conclude, notrue bargaining on the subject by Respondent, only a re-affirmation of the position it had already announcedwithout any expression of justification. There was thusno true impasse. Under these circumstances and eventhough the Union had proffered no counterproposal tothe use of vacation time during the shutdown relying in- ROSE PRINTING CO.267stead on past practice to substantiate its position, I findRespondent in its "discussions" with the Union did not"cure" its initial act of bad faith in its unilateral action. Ifind therefore Respondent violated Section 8(a)(5) of theAct in this regard as alleged.I find no merit in Respondent's contention that its re-fusal to arbitrate the grievance on the vacation payduring the shutdown was warranted because the Unionhad not formally requested arbitration. There is no dis-pute that Goodwin had stated that Respondent wouldnot arbitrate the grievance because of the expiration ofthe bargaining agreement prior to the implementation ofRespondent's plan. The law does not require the per-formance of a useless act and clearly a subsequent formalrequest to arbitrate would have been denied on the samegrounds announced by Goodwin and argued presently inthis case.Respondent's defense that there was no obligation toarbitrate because since the implementation of its proposalwould take place beyond the contract expiration date re-quires examination of the arbitration provision itself.That provision, article 16, section 1, is rather broad andmakes arbitration available "should a difference arise be-tween the Employer and the Union or any of the em-ployees as to the meaning of and application of the pro-visions of this Agreement .. .." Because the contractspecifically provided for vacations for employees, withRespondent reserving the right to schedule those vaca-tion days only in excess of 2 weeks, it appears that theUnion's grievance is arguably bottomed on the contract.In addition, there appears to be no evidence in the casefrom which I could conclude that the parties had not in-tended the arbitration provision not to end with the con-tract's term. In this respect then, I findAmerican SinkTop,supra, andDigmor Equipment & Engineering Co.,261 NLRB 1175 (1982), controlling. In the former case,the Board held that where parties to a collective-bargain-ing agreement had agreed therein to grievance and arbi-tration procedures, the parties' duty to arbitrate survivedthe termination of the contract where the dispute arisingsubsequent to the contract termination date was one thatconcerned an obligation arguably created by the expiredcontract. The latter case appliedAmerican Sink Toptofind unlawful an employer's refusals to arbitrate a griev-ance filed after the bargaining agreement expired con-cerning the postcontract discharge of an employee forconduct occurring before the contract expired. I can per-ceive no basis for the distinction Respondent woulddraw between the two cited cases and the instant onebased on the fact that Respondent's announced compul-sory use of vacation time was not to take effect untilafter the contract's expiration date. The dispute aroseduring the contract term and arguably involves rightscreated by the contract even though Respondent's planwas not to be implemented until after the contract ex-pired. Clearly the right to accrued vacation survived thetermination of the bargaining agreement, and the disputeconcerning the involuntary scheduling of that vacationarose during the term of the contract. Not having beenresolved by good-faith bargaining to impasse, as I havefound above, the dispute was fully subject to the griev-ance procedure including arbitration. SeeGeorgia KraftCo., 258 NLRB908, 922 (1981). Respondent's refusal toarbitrate the grievances, I find,constituted a breach of itsbargaining obligation and a violation of Section 8(a)(5) asalleged.3.Withdrawalof union recognition in maintenanceunit and imposition of changesa.The General Counsel's evidenceThe consolidated complaint, as amended, alleges thatRespondent through PersonnelManager Goodwin inFebruary and March unlawfully directed employees toinitiate and circulate a petition among its maintenanceemployees to decertify the Union as their collective-bar-gaining representative, and on 5 March unlawfully with-drew recognition from the Union in that unit. To estab-lish these complaint allegations, the General Counselrelies solely on the testimony of George Hayson, an elec-trician employed in the maintenance unit on 18 Septem-ber.Hayson, who had sustained a back injury on 9 Aprilresulting in his receipt of workmen's compensation andan extensive absence from work beginning 28 April andcontinuing through the hearing, testified in great detailabout the involvement of Respondent's representatives inHayson's preparation and circulation of a petition amongthe maintenance employees rejecting the Union as theircollective-bargaining representative.Hayson had beenemployed by Respondent on 18 September, had neverjoined the Union, and had not participated in the strikethat began in January. Hayson testified that in February,Goodwin approached Hayson in the plant and askedHayson to do him a favor. He then asked Hayson tocome to his office where they could talk in private. Ontheway to Goodwin's office they passed the office ofPlantManager Tabor and Goodwin remarked to Taboras he passed that they were going to "make the call." InGoodwin's office, Goodwin said he wanted Hayson tomake one phone call and explained that Respondentcould not give the maintenance employees any increasein benefits without having the Union decertified becauseRespondent was legally bound to negotiate with thestrikers.Goodwin then asked Hayson to call the "com-pany's attorney," and produced a business card of an Or-lando, Florida attorney saying the attorney would pro-vide him with a word-for-word description of how tofile a decertification petition.9Hayson inquired whyGoodwin could not do "this" and Goodwin replied hewas a member of management. When Hayson respondedthat he was not a member of the Union, Goodwin re-marked that Hayson was eligible to be in the Union.Hayson picked up the phone and dialed the number un-successfully.Goodwin then dialed the number forHayson and handed him the phone. Hayson learned thatBrown was out but would be back later that afternoon.Hayson said he would call back and thereupon leftGoodwin's office.9Hayson could not recall the name of the attorney supplied by Good-win Based on the testimony of Dorothy Greene, an associate attorney inthe firm of Richson and Brown, the attorney who Hayson had attemptedto call was Jim Brown, a partner in the firm 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt appears that Hayson made no additional attempt toreach Brown that day. The following day Goodwin in-quired of Hayson whether he had called Brown back.Hayson replied he had become preoccupied and had notcalled back. Goodwin stated it was a priority matter thathad to be taken care of and again took Hayson to Good-win's office,again passingTabor andagain telling himthey were going to make "the call." Hayson did nothave Brown's business card previously given him byGoodwin so Goodwin again supplied Hayson the phonenumber. Further, Goodwin placed the call for Hayson,and gave him the phone. However, again Brown was notin.On following days Goodwin made repeated inquiriesofHayson about calling the attorney, but Hayson"stalled" him. On 3 March after lunch Hayson was ap-proached by Goodwin with Hayson's supervisor, Al Pat-terson.Goodwin told Hayson to leave his tools andcome to Goodwin's office explaining that they had tomake the call that day and that Tabor had sent Goodwinto get him. Goodwin and Hayson passed Tabor in thehallway and Tabor asked if they weregoing to take careof "this." Goodwin said they were and Tabor noted thattheymight need Ethel Friend, executive secretary toRosenberg, Tabor, and Goodwin. Goodwin summonedFriend and she and Hayson sat in Goodwin's officewhile Goodwin went to confer with Tabor. Tabor re-turned, dialed Brown's number for Hayson, and handedhim the phone instructing him to get a word-for-worddescription of what to do repeating it aloud so Haysonand Friend could both take notes on what had to bedone.This time Hayson talked to attorney DorothyGreene who told him how to file a decertification peti-tion,what the wording had to be, the percentage ofpeople needed to support the petition, and where to filethe petition. Further, Greene had said that the petitionhad to be notarized in the presence of all who signed it.After the call was completed a dispute arose whetherFriend, a notary public, would go out into the plant towatch the individual employees sign the petition. Good-win summonedTabor into the office, and Tabor statedthat Friend would not go into the plant adding that shecould notarize the petition after Hayson returned withthe signatures.Goodwin noted that the bindery peti-tion10 he had received that morning was not notarized,and he suggested using the bindery petitionlanguage,which he secured from a filing cabinet. Hayson thencopied the bindery language on his own petition. Hethereafter set about getting signatures of the maintenanceemployees but not before Goodwin gave him instructionsas to exactly who was in the maintenance unit and argu-ments to be used to encourage employees to sign the pe-tition.Thus, Goodwin toldHayson to talk to each main-tenance employee privately, and when Hayson expressedconcern that the employees might fear a reduction inbenefits if they signed in light of the reduction of benefitsearlier in the bindery department, Goodwin told Haysonnot to use Goodwin's name but assure them that signingioAs will be detailed infra,Goodwin in the morning of the same dayreceived a petition from the bindery employees saying they no longerwanted the Union to be their collective-bargaining representativethe petitionwould not affect their benefits package.Hayson asked what to do about the "hard sales" andGoodwin directed Hayson to tell them that if they didnot sign the petition the strikers would be back and theywould be out of work.It took Hayson about 30 minutes to secure the signa-tures of the five other working maintenance employees.He returned the petition to Goodwin and Friend nota-rized it.Goodwin then made copies and directed thatthey put a "disclosure" statement on the bottom of thepetition saying Hayson had given the petition to Good-win.Hayson hesitated asking what would happen if hedid not. Goodwin replied "something to the effect" thathe felt a printing house in Quincy, Florida, was hiring."IIt is undisputed that Hayson thereupon wrote on thecopy, "Given to David Goodwin on March 3rd, 1986 byGeorge W. Hayson." Goodwin supplied a stamped enve-lope to Hayson for mailing the petition. Hayson ad-dressed the envelope to the Board's Region 12, using theaddress supplied by Greene, and mailed the petition.Hayson subsequently received a call from a staffmember of the Regional Office who related the petitioncould not be processed in the form submitted and ad-vised Hayson that a completed and correct form (FormNLRB-502) would be sent to him for signature. 12Hayson later received the petition but did not execute itor return it to the Regional Office.On several later occasions, Goodwin asked Hayson ifhe had heard from the original petition, and Hayson an-swered that he had not. At one time Goodwin asked ifhe was sure he had sent the original petition and Haysonreplied that he had. Goodwin remarked that Haysonbetter have because they were counting on it.Hayson subsequently reported to Goodwin and Taborthat the original petition had not been accepted by theBoard. Tabor responded that he should not worry aboutit,thatRespondent's attorney was taking care of thematter, but added that it would not hurt to sign the peti-tion and send it back anyway. Several times thereafterGoodwin inquired whether he had returned the correctpetition to the Labor Board.It is undisputed that Respondent by letter to the Uniondated 5 March withdrew recognition from the Union inthe maintenance unit based on Hayson's petition. Thereisno contention by the General Counsel that the em-ployees signing the petition did not constitute a majorityof the maintenance employees. It is further undisputedand the complaint alleges that about 5 March Respond-ent instituted changes affecting the maintenance unit em-ployees including the elimination of double time pay forSunday work,the elimination of an eyeglass program, anincreasein employee contributions to insurance cover-age, a reduction in minimum"call back"pay, and the in-stitution of changes in sick leave and vacations.11This statement attributedtoGoodwinisalso alleged in the com-plaint as an unlawful threat of discharge in violation of Sec. 8(a)(l) of theAct12 It is clear that Hayson's petition was inadequate under the require-ments for decertification petitions set forth in Sec.102 61 ofthe Board'sRules and Regulations ROSE PRINTING CO.b.Respondent's evidenceSixwitnesses were arrayed against various aspects ofHayson's testimony by Respondent.First,Tabor specifi-cally denied any involvement in Hayson's petition andeven any knowledge of Hayson's intent to circulate one.He denied being told Hayson was going to make a "call"regarding decertification information,denied that he dis-cussed Friend'snotarization of Hayson'spetition, anddenied that he had ever instructed Goodwin to summonHayson to make any phone calls regarding decertifica-tion.Similarly,Goodwin denied the conduct attributed tohim by Hayson. Thus, Goodwin testified that Haysoninitiated discussions with Goodwin about getting rid ofthe Union in early January and then on two occasionsafter the strike started.The last occasion was in mid-Feb-ruary when Hayson also complained that he and othermaintenance employees were sick of having to go outand change employees'flat tires during the strike.Hayson specifically asked if there was something em-ployees could do to get rid of these people.Goodwinsaid he would check in to it and thereafter suppliedHayson with the phone number of attorney Jim Brown.The next time the matter came up was on 3 Marchduring lunch when Hayson saw Goodwin in the plantand asked if he could use Goodwin's telephone. Good-win replied affirmatively.Later, after Goodwin returnedto his office Hayson came in and initiated the call. Onlythen did Goodwin realize who Hayson was calling.Goodwin then left the office to call Friend in. After thecallwas completed,Hayson told Goodwin he had thelanguage for a decertification petition but would need itnotarized.Thereafter,Friend and Hayson left Goodwin'soffice.Goodwin denied that he discussed the notarizationprocess.He further denied Tabor was even aware ofwhat was going on. He specifically denied showingHayson the bindery petition,and when Hayson broughtthemaintenance petition in and said it had to be nota-rized,Goodwin got Friend to do it. Goodwin alsodenied asking Hayson to write anything on the copy re-tained by Goodwin and likewise denied any threateningreference to Hayson about job openings in Quincy.Friend testified she was called into Goodwin'sofficeon 3 March after Hayson was already on the phone. Shesaid she did not take any notes but after Hayson com-pleted his call she discussed with Hayson her notarizinga petition. She left the office when Hayson left, and shetestified there was no discussion regarding the names ofunit employees between Hayson and Goodwin when shewas present.She also denied that Goodwin had shownHayson a copy of the bindery petition.Finally, when shesubsequently came back to Goodwin's office to notarizeHayson's petition,nothing was said about Hayson sign-ing the petition as being given to Goodwin and she cor-roborated Goodwin's denial of any threatening referenceto available jobs in Quincy.Al Patterson,maintenance engineer and Hayson's su-pervisor,inhis testimony denied ever being presentduring any discussions between Goodwin on the Unionand denied seeing them leave the plant floor to go toGoodwin'soffice,thereby implicitlycorroborating269Goodwin'stestimony thatGoodwin did not "get"Hayson to make the call on 3 March.Attorney Dorothy Greene testified that on 3 Marchshehad returnedHayson's calls to Jim Brown atBrown'srequest.Her testimony that she contactedHayson that morning was supported by telephone billsfrom her office. She testified that Hayson discussed de-certifying the Union with her briefly but indicated hehad wanted to call her back after lunch. He did so and atthat time she further explained to him the information re-garding the filing of a decertification petition as set outin Section 102.60 of the Board's Rules.Finally,to contradict Hayson's contention that he hadnot initiated the decertification discussions with Good-win, Respondent presented maintenance employee MikeKing who testified that on four or five occasions prior toHayson'scirculationof the decertification petitionHayson had talked about getting up such a petition toget the Union out of the Company.Hayson never men-tioned anyone in management, and specifically Goodwin,supporting or promoting such a move.After the petitionwas signed by the maintenance employees and their ben-efitswere subsequently cut, the maintenance employeeswere angry with Hayson,and,according toKing,Hayson was"doing good"just to get the other employ-ees to talk to him.King further testified that Hayson cir-culated another petition saying that by signing the peti-tion the benefits would be restored.C. ConclusionFrom the foregoing it is apparent that Hayson's testi-mony cannot be reconciled with that of Respondent'switnesses.There is little room for misinterpretation ormisunderstanding between the versions of the facts relat-ed by each side.A credibility resolution is therefore ne-cessitated and if Hayson is credited,itmust be concludedthat Respondent flagrantly violatedthe Act.Demeanoris normally a significant consideration in resolving credi-bility.In assessing credibility here,one is compelled toinitially note that Hayson was clearly an uneasy witness.Such uneasiness, however,could well be due to a backinjury for which he was receiving treatment and whichcaused him to express some discomfort while testifying.The injuryserved to mask any discomfort with the con-tent of his testimony and made less reliable the percep-tionof deception.On the whole,however, I foundHayson no more convincing in demeanor than Respond-ent'switnesses,Goodwin,Tabor,Friend,and Patterson.In assessingHayson's testimony in light of all therecord evidence,one must first start from the premisethat he was an employee of Respondent at the time ofthe hearing, albeit absent due to his back injury,and thathis employee status put him at risk as a result of his testi-mony adverse to Respondent.Thisfactor tends to sup-port his credibility. (See,e.g.,Pittsburgh PressCo., 252NLRB 500, 504(1980);Georgia Rug Mill,131NLRB1304,fn.2 (1961).)On the other hand, Hayson had aclear and substantial motive for testifying against Re-spondent,for, based on the uncontradicted and credibletestimony of Mike King,the other maintenance employ-ees were angry with Hayson for circulation of the peti- 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion that enabled Respondent ultimately to cut their ben-efits.Hayson's testimony herein would serve to restorethe benefits both to himself and the other maintenanceemployees and assuage their anger. Accordingly, Haysoncan in no respect be considered as disinterested,and histestimony must be weighed with this in mind.Greene's testimony provides the initial contradiction ofHayson concerning the events of 3 March. Not only didGreene impressme as morecredible than Hayson, shehad no monetary or job interests in the outcome of theproceeding and was less likely to be biased. Moreover,her testimony was substantiated by her office telephonebills.And, finally,Hayson did not specifically denyGreene's testimony that on the morning of 3 March hetold her he would call her back later in the day. Haysonsimply professed a lack of recall on this point. Such lackof recall was uncharacteristic for him in light of his otherdetailed testimony. Crediting Greene's testimony, I mustconclude thatHayson's testimony aboutGoodwincoming to get him and taking him to the office afterlunch on 3 March is improbable and it is more likely thatHayson,asGoodwincontends,approachedGoodwinduring lunch that day requesting use of Goodwin'sphone.Accordingly, I do not credit Hayson on thispoint, and find Goodwin's contrary testimony to be morecredible.Moreover, based on King's credible testimonythatHayson on several occasions, without reference toGoodwin, had talked to King about getting up a petitionagainst the Union, I find reasonable Goodwin's claimthat Hayson had originally broached the idea of gettingrid of the Union to Goodwin. I therefore credit Good-win over Hayson on this point also and find that Good-win's supplying of the name and number of attorneyBrown was in response to Hayson's inquiries. Suchaction by Goodwin under these circumstances did not initself constitute unlawful assistance in the decertificationprocess. SeeAmer-Cal Industries,274 NLRB 1046 (1985).There are other portions of Hayson's testimony thatcannot be so easily discredited. His contention that hecopied the bindery petition shown to him by Goodwinwhile contradicted by Goodwin and Friend appears tobe supported by the fact that the language on the twopetitions is identical. It is true that the petition languagewas short and simple stating: "We the undersigned em-ployees of Rose Printing, no longer wish to be represent-ed by G.C.I.U., Local 241-B for the purpose of collec-tive bargaining." Nevertheless, chance duplication by un-sophisticated employeeswould appear to be unlikely.However, Hayson in what appears to be a contradictionof his own claim about the source of the language con-ceded that Greene had given him "the actual wording ofhow it [the petition] had to be." Greene confirmed thatshe had given Hayson "basically the contents" of a peti-tion including an allegation that the employees "nolonger wished to be represented by the particularunion."In view of this, I conclude that the identical language onthe petitions is not conclusive and find more convincingthe denials of Goodwin and Friend that the bindery peti-tion was shown to Hayson. On the other hand, I do be-lieve that Goodwin told Hayson that the bindery petitionwas not notarized. Otherwise, Hayson had no way ofknowing that undisputed fact. Further, a canvass of therecord discloses no specific denial by Goodwin that hetold Hayson this.I also find convincing the mutually corroborative testi-mony of Goodwin, Friend, and Tabor that Tabor wasnot involved in any way with Hayson's petition and theevents that transpired in Goodwin's office on 3 March.Tabor's denials in particular appeared to be forthright,emphatic, and sincere.I further credit Goodwin and Friend regarding the ab-sence of any requirement that Hayson indicate on thecopy of the petition he gave Goodwin that it was volun-tarily "given" to Goodwin, and the absence of any threatto Hayson to make him surrender a copy of the petition.There was no similar language on the bindery unit peti-tion, and no reason appears why Goodwin would find itunnecessary on that petition while requiring it on Hay-son's petition. I also note that Hayson's testimony on thisissuewas somewhat contradictory and was far frombeing emphatic. Thus, he claimed that Goodwin askedhim to use the words "voluntarily given" but Haysononly wrote "given" to suggest he was not doing it volun-tarily. In his prehearing statement to the Board investiga-tor,Hayson made the specific claim that he had couchedhis release of the document to Goodwin in language thatwould indicate to someone reading it that it had not beensurrendered voluntarily.Obviously, it falls far short ofaccomplishing this purpose, and on the contrary casts se-rious doubt on Hayson's contention. Moreover, no basisfor any reluctance by Hayson to give Goodwin a copyof the petition was explained on the record. Finally, itmust also be noted that the threat Hayson attributed toGoodwin to reflect on the petition that it was "given" toGoodwin was prefaced in Hayson's testimony by theequivocal words "to the effect" indicating, at best, Hay-son's equivocation and uncertainty if not an attempt toprevaricate.Accordingly, I conclude there was no un-lawful threat violative of Section 8(a)(1) issued toHayson on this point and shall recommend that the com-plaint allegation regarding such threat be dismissed.Hayson's contention that following 3 March, Goodwinmade repeated inquiries about the status of Hayson's pe-titionwith the Board and stated that Respondent wascounting on it impresses me as patently incredible. Asingle inquiry by Goodwin might be credible sinceGoodwin was well aware that Hayson intended to filethe petition with the Board, but repeated inquiries and astatement that Goodwin or Respondent was counting onitjust does not square with other facts. Respondentquicklywithdrew recognition from the Union in themaintenance unit based on the petition copy provided byHayson. In view of this it would be illogical for Re-spondent to urge Hayson to proceed in any manner withthe petition. For the same reason, I find incredible Hay-son's testimony that Tabor said to go ahead and file withthe Board the later petition, corrected as to form andsupplied by a Board agent to Hayson. Moreover, Haysonnever filed the corrected petition, a fact that lends cre-dence to the absence of any encouragement from Good-win or Tabor to do so.Notwithstanding the foregoing, the record shows somesubtle assistance accorded Hayson in his preparation and ROSE PRINTING CO.circulationof the petition.Thus,Goodwin allowedHayson to use his office telephone to make a long dis-tance telephone call to discuss the petition with Greene.The Board has found action such as this to be supportiveof a finding of unlawfulassistance.SeeCummins Compo-nentPlant,259 NLRB 456, 461 (1981). And Hayson'stestimony that Goodwin gave him a stamped envelope inwhich to send the original petition to the Board was notcontradicted. In the absence of such contradiction, Icredit Hayson on this point. i 3 An employer's provisionof a stamped envelope in similar circumstances has alsobeen regarded by the Board as evidence of unlawful in-terference. Id.Hayson's testimony that Goodwin sup-plied him with certain names of unit employees so thathe could obtain their signatures was also not specificallydenied by Goodwin and is credited. While the supplyingof suchnames in itselfmay not be unlawful,MontgomeryWard & Co.,187 NLRB 956 (1971), it is clearly a factorfor consideration in determining the existence of unlaw-ful assistance.In addition, it must have been obvious to Goodwinthat Hayson was going to secure, and in fact did secure,employee signatures on the petition during worktime.After all, by Goodwin's testimony, Hayson asked to useGoodwin's phone after lunch and came to Goodwin'soffice around 1 p.m. Hayson subsequently left with hispetition and brought it back with signatures at 2:15 p.m.according to a notation on Respondent's copy of the pe-tition.Since according to Hayson it took him about 30minutes to obtain the signatures, he must have circulatedthe petition to Goodwin's knowledge on worktime. Yet,there was no admonition by Goodwin beforehand againstcirculating it onworktime and no reprimand afterHayson returned the petition. Permitting an employeeduring worktime to circulate antiunion petitions has beenheld to constitute unlawful assistance. SeeDaisy's Origi-nals,Inc.,187 NLRB 251 (1970).Even Friend's presence in Goodwin's office during theHayson call to Greene appears to have been intended toprovide assistance.While Friend, contrary to Hayson, as-serted she took no notes, there is no other explanation onthe record for her presence than to provideassistance.And, Friend did in factassistHayson by providing nota-rization services with Respondent's condonation, appar-ently free of charge.Finally, a search of the record reveals no specific deni-alsby Goodwin of Hayson's testimony that Goodwintold him what to tell "hard sale" employees as well asthose who might be concerned about a loss of benefits ifthe Union were decertified. To be sure, Friend's testimo-ny suggestsGoodwin gave Hayson no unit employeenames while she was present, but it is to be noted thatHayson and Goodwin were together prior to the timeFriend ever came into the room. And while I would beinclined to discredit Hayson where contradicted, it ap-pears to me that his testimony in this instance was not allfabrication. In view of the undisputed acts of assistanceset forth above, I find it not unlikely that Goodwin did13 It is clear and not uncommon that atrier of fact where warrantedmay believe some but not all of what a witness says See, eg,EnterpriseProducts Co,265 NLRB 544, 546, fn 2 (1982)271supply Hayson withargumentsto be used on the mainte-nance employees. Accordingly, and in light of the ab-sence of specific contradiction, I credit Hayson on thispoint.' 4"[A]n employer's solicitation, support, or assistance inthe initiation,signing,or filing of an employee decertifi-cation petition interferes with the employees' Section 7rights."Placke Toyota,251 NLRB 395 (1974). I concludethat the sum of Respondent's conduct here constitutedunlawful assistanceto Hayson in the preparation and cir-culation of the decertification petition. Such conduct ofRespondent includes allowing Hayson to use its phonefor long distance purposes, its allowing Hayson to circu-late the petition on worktime, providing Hayson with astamped envelope for mailing the petition to the Board,providing him with notarization services at no apparentcost, and giving instructions to Hayson by Goodwin ofwhat to tell employeesin securingtheir signatures on thepetition.Accordingly, I find Respondent violated Sec-tion 8(a)(l) of the Act in this regard as the consolidatedcomplaintalleges.Since the petition was a product of unlawful assist-ance,Respondent was not entitled to rely on the petitionas valid grounds for doubting the Union's continued ma-Jonty status. Respondent was therefore under a continu-ing obligationto bargain collectively with the Union asthe representative of the maintenance employees and itswithdrawal of recognition of the Union on 5 March andsubsequent refusal to recognize the Union violated Sec-tion 8(a)(5) as alleged.ArchitecturalWoodwork Corp.,280NLRB 930 (1986);Daisy's Originals,supra. It further fol-lows that thechanges Inemployee benefits instituted byRespondent in the maintenance unit after the unlawfulwithdrawal recognition from the Union constituted uni-lateral changesat a timeRespondent was still obligatedto deal with the Union. I find such changes violated Sec-tion 8(a)(5) of the Act as alleged.4.Withdrawal of recognition in bindery unita.November conduct of Foreman CappsThe complaint alleged that Respondent through Su-pervisor Johnny Capps, foreman in Respondent's foldingand stitching department, in November urged its employ-ees to circulate a petition seeking to decertify the Unionas bargainingrepresentative of the bindery employees.Evidence on the issue is found in the testimony of bind-ery employee David Shivar who related that in the fallof 1985, feeling that he was being "harassed" by theUnion, he had asked Capps how he "could get the Unionfrom harassing me." Capps responded that he did notknow but would find out. Subsequently, Capps returned14 In reaching this conclusion,I also note thatGoodwinwas vagueregarding any discussions with Hayson after Hayson finished his phoneconversation with Greene He testified as follows.Q What happened after he hung up the phone9A. He told me that he had the wording for a decertification peti-tion and that he would need to have it notarizedQ Okay Give me the whole conversation in your officeA Basically that was the end of the conversationSuch testimony even omits the discussion regarding the notarizationprocess that Friend admits took place 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand told Shivar that if he wanted the Union to stop har-assing him he could pass around a decertification peti-tion. Shivar told Capps he did not know about the word-ing for such a petition. Capps again responded by sayinghe would get back with him on that. Sometime thereaf-ter Capps gave Shivar the name and number of an attor-neyls to call, and Shivar called the attorney from Cappsoffice,althoughitisnot clear whether Capps waspresent at the time. The attorney, whose name Shivarcould not recall,told Shivar the necessary steps to takein connection with the petition, and later, Shivar pre-pared and attempted to circulate a petition.However,only about eight people signed the petition and Shivardropped any further action on it.Arguments and conclusionsCapps did not testify Shivar's testimony was uncontra-dicted. Such testimony is credited.The General counsel argues that Capps implanted theidea of decertification in Shivar's mind and thereforewent beyond mere "ministerial assistance." The argu-ment is bottomed on the fact that Shivar had inquiredabout stopping certain unspecified harassment by theUnion, not decertification.Respondent in its defenseviewed Shivar's testimonyas presentingCapps with a re-quest for information on "getting rid of the Union," andasserts Capps did nothing more than give him the nameand numberof an attorney.An employer "does not violate the Act by referring anemployee to the Board in response to a request foradvice relative to removing the union as bargaining rep-resentative."Placke Toyota,supra. The same can appar-ently be said when the employer refers the employee toan attorney, rather than the Board, if the attorney is un-connected to the employer as in the case sub judice. Onthe other hand, any solicitation, support, or assistance byan employer in the initiation, signing, or filing of a decer-tification petition is unlawful and violates the Act. Id.However, an employer's providing information regardinga decertification petition in direct response to requests byan employee for such information does not violate theAct. SeeAmer-Cal Industries,supra.The initiation of a decertification petition may resultfrom nothing more than an idea implanted in an employ-ee'smind by the employer. SeeWeisser Optical Co., 274NLRB 961 (1985). Here the evidence shows that Shivarcomplained to Capps about unspecified harassment.Capps' response was to tell Shivar he could pass arounda decertification petition, and then provided Shivar witha source for further information. Although decertifica-tion may perhaps constitute a "remedy" for certain union"harassment," it could well constitute "overkill" for anyimmediate and legitimate concerns by Shivar of harass-ment that could be entirely unrelated to a desire not tohave the Union represent him or other employees. On15 Respondent's attorneyBlue admittedlyadvised Tabor and Goodwinthat during negotiations employees might be displeasedwith the Unionand seekto decertifyit.Blue further advised them that it supervisorswere asked about decertification theyshould not talk about it. Blue gavethema number ofthe law firmof Richsonand Brownin Orlando, Flon-da, unrelated to Blue'sfirm, to provideemployees informationon decerti-fication.the evidence here, there is no basis for a conclusion thatCapps' referral to a decertification petition in his reply toShivar's question was an appropriate response.Rather,and without more, Capps' reference to a decertificationpetition,inmy opinion,amounted to an unsolicited sug-gestion that decertification was the only alternative avail-able for Shivar's concerns, whatever they were. Underthese circumstances, I conclude Capps effectively im-planted the idea of decertification in Shivar's mind. Inthis regard,Iconclude,Respondent violated Section8(a)(1) of the Act asalleged.b.The petition circulated by RogersCarrie Rogers, a 17-year employee of Respondent whoworked in the bindery department and who did not joinin the Union's strike, testified that she circulated a peti-tion amongRespondent's bindery employees on 28 Feb-ruary and 3 March stating they no longer wished theUnion to represent them. Rogers, who contended thatshe had resigned from the Union in October, secured amajority of the unit employees'signatureson the peti-tion. She testified that she gave the petition to Goodwinat 8:15 a.m. on 3 March.The General Counsel does not contest the facts sur-rounding Rogers' circulation of the petitionassertingonly that Rogers' testimonyraises"doubts about howshe went about circulating the petition." Nevertheless,theGeneral Counsel's position is that Rogers' petitionwas invalid because it arose in the context of Respond-ent's unfairlabor practices, and that Respondent there-fore violated Section 8(a)(5) of the Act when it with-drew recognition from the Union based on Rogers' peti-tion.As Respondent's brief notes, an employer may refuseto bargain with a union if it has a good-faith doubt of theUnion's majority status.Generally, a petition rejectingthe Union signed by a majority of unit employees wouldprovide a good-faith doubt warranting withdrawal ofrecognition in the absence of unfair labor practices onthe part of the employer. (See,e.g.,Hemet Casting Co.,260 NLRB 437 (1982). However, not all unfair laborpractices will serve to preclude an otherwise valid peti-tion frombeing a legalbasis for withdrawal of recogni-tion. (See, e.g.,Carolina American Textiles,219 NLRB457 (1975);VernonMfg. Co.,219 NLRB 622 (1975).) Ihave previously found that Respondent violated the ActinNovember in implanting the idea of a decertificationpetition in the mind of employee Shivar. However, Shi-var's petition was dropped more than 3 months prior toRogers' petition and there is no evidence that Rogershad ever been aware of Shivar's petition. It is thereforeimpossible to conclude that Rogers' petition flowedfrom, or was in any way related to, Shivar's petition.And there is no evidence that Rogers' petition was aproduct of independent unlawful suggestion, encourage-ment or assistance. And it was completed prior to Hay-son's petition, discussed supra, which I concluded result-ed from unlawfulassistance.As to the occurrence of Roger's petition in the contextof other unfair labor practices, I previously found, supra,that Respondent did not lawfully bargain with regard to ROSE PRINTING CO.273the compulsory use of vacation time duringthe Christ-mas shutdown.It is to be noted,however,Respondentdid at least preserve the issue of compulsory use of vaca-tion time so that employees would not be adversely af-fected until after the Board had ruled on the matter. Re-spondent'sunlawful act in this regard which also oc-curred at least 2 months prior to Rogers'petition couldhardly have influenced the initiation or circulation of thepetition and there was no direct evidence connecting thetwo events.It follows,and I conclude,that Rogers' peti-tionwas not unlawfully tainted by the unfair labor prac-tices previously found.Accordingly,and because it isnot disputed that Rogers'petition was signed by a major-ity of unitemployees,Ifind that the petition provided alegitimate basis for doubt as totheUnion'smajoritystatus,and that Respondent'swithdrawal of recognitionfrom the Union in the bindery unit did not violate Sec-tion 8(a)(5) and(1) of the Act.D. Respondent's Actions Against Hayson1.The factsclaimedby HaysonThe complaint,as amended,alleges that Respondenton 8 April imposed more onerous and rigorous terms ofemployment on Hayson by transferring him from the dayto night shifton 11 April andissued a written warning tohim all because of his union or other protected concertedactivities.Italso alleged that Respondenton 26 April,through Goodwin,violated Section8(a)(1) of the Act bythreatening employees with unspecified reprisals becauseemployees had given testimony under the Act.To supportthe allegation,Hayson testifiedthat on 7April he wasswitched from his day shift,which endedat 4:15 p.m., to the night shift starting at 11:15 p.m. as aresult of Respondent's increase in work volume flowingfrom the start up of the new state legislative session. Su-pervisor Patterson advised himof the changeand whenHayson pointed out to Patterson that there was a newelectricianwith less seniority,Patterson simply repliedthat seniority did not mean anything and he had beentold to tell Hayson of the change.Hayson further pro-tested to Patterson that no electricianhad previouslybeen assigned the night shift but Patterson answered thatitwas company policy.On 11 April,Hayson received a written reprimandfrom PattersonwhichPatterson had left in Hayson'slocker.The reprimand complained of insubordination byHayson in failing to comply with instructions regarding(a) preparing circuit boards for shipment for repair, (b)supplying power to the prep department light table, and(c)placing locks on certain cabinets.The reprimandnoted that Hayson had a history of not willinglyfollow-ing orders and concluded with the warning that any fur-ther insubordination would result in discharge.Hayson testified that he telephoned Patterson aboutthe reprimand and Patterson stated thatTabor had toldhim to write Hayson up. Hayson complained that thebasis for the reprimand was fictitious and Patterson re-sponded that Hayson had the "higher ups pissed off' athim.Hayson asked Patterson if he thought it had any-thing to do with the petition,and Patterson answeredthat he thought it did.The following day Hayson telephoned Tabor andasked him about the matter.Tabor professed ignoranceof the warning,claimed he had never said anything toPatterson about it,but said he would speak to Patterson.Subsequently,according to Hayson,Patterson,about 13April, called Hayson and inquired about his injured backand then told Hayson that Patterson had "his ass chewedout about the reprimand issued Hayson."Pattersonadded that Tabor had told him that no disciplinaryaction was to be taken withoutTabor's approval.WhenHayson pointed out that Patterson had initially toldHayson that the reprimand was at Tabor's direction, Pat-terson answered that Tabor was just lying or trying toweasel out of it or "something-to that effect.Hayson in his testimony denied that he was guilty ofthe conduct complained of in the reprimand.Specifical-ly,he contended he had been told to repair the circuitboards,not send them in for repair, that he was unableto install the locks without hasps which he had requisi-tioned,and that he had received no order to supplypower to the light table.Finally,inconnectionwith the alleged threat byGoodwin,Hayson testified that subsequent to 28 Aprilwhen he was ill at home with his back injury he wastelephoned by Goodwin.Goodwin inquired about Hay-son's back and then inquired if Hayson had seen the arti-cle appearing in a local newspaper on 25 April regardingRespondent'spossible violations of the Act.The articlereferred to comments of a spokesman of the NLRB inthe Jacksonville resident office noting that the Board hadevidence supporting "the union's charges that [Respond-ent] had broken labor rules when non-strikingworkersvoted to reject the union after the strike." Hayson ac-knowledged that he had seen the article and expressed toGoodwin his "wonder at what went wrong."Goodwinreplied,stillaccording to Hayson,"Oh, we knew whatwent wrong and we knew who the traitor is," and"we're taking care of it.Contrary to Hayson's testimony,Patterson testifiedthat he was told to put an electrician on the night shiftby Tabor during the legislative session and would haveassigned the junior electrician,Buffo,to the shift exceptthat Hayson volunteered to take the night shift.The ad-vantage to the night shift,Patterson pointed out, wasthat it paid a shift premium and employees on the shiftworked 6 days a week and consequently got 8 hours ofovertime.However,Hayson was on the shift a weekwhen he wanted off. Patterson advised him if he cameback to day shift,he would have to help out with the"sewing machine."Hayson said he did not want to domechanical work and opted to stay on the third shift.Patterson conceded that he had issued the written rep-rimand to Hayson but insisted the reprimand was war-ranted.Specifically Hayson had refused to follow ordersabout preparing circuit boards for shipment,an item ofsome concern to Tabor who made repeated inquiries toPatterson about the circuit boards.Patterson insisted hehad told Hayson for three nights to supply power to alight table, and Hayson had failed to do it.Finally, re-garding the installation of locks, Patterson related thatHayson had told him that two could not be installed. 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEight others could be but Hayson failed to install them.Patterson denied that anyone told him to give the warn-ing to Hayson and maintained that neither Tabor norGoodwin knew about it beforehand.When Taborlearned of the warning he told Patterson he wanted priornotification of all reprimands and issued a memorandumto all department heads to this effect.16 Patterson specifi-cally denied telling Hayson that the reprimand was di-rected by Tabor,thatmanagementwas "pissed off' atHayson, or that Tabor was trying to weasel out of re-sponsibility for the reprimand.Tabor's testimony was in full accord with Patterson's.He acknowledged Hayson called him about the repri-mand from Patterson but emphatically stated he was notaware of the reprimand beforehand and denied he hadtold Patterson to issue it. He said the issuance of a repri-mand without Tabor's knowledge was contrary topolicy, and he so advised Patterson. Tabor added, with-out contradiction, that after the reprimand he called Pat-terson and Hayson to his office and told them that eachhad skills Respondent needed and admonished them totry to get along and work together but also told Haysonthat he would have to follow Patterson's instructions.Goodwin denied in his testimony calling Hayson at hishome and making the remark concerning the traitor thatHayson attributed to him. Further, Goodwin testified hehad never called Hayson at his home to talk about theUnion or anything dealing with unions, and while he ac-knowledged calling Hayson at his home about the hiringof maintenance employee Mike King, t 7 he specificallyand emphatically denied calling Hayson at his home afterhis back injury.2.ConclusionInWright Line,251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert, denied 455 U.S. 989 (1982), ap-proved inNLRB v. TransportationManagement Corp.,462 U.S. 393 (1983), the Board held that in all 8(a)(3) or8(a)(1) cases turning on employer motivation, the Gener-alCounsel must establish a prima facie showing sufficientto support the inference that protected conduct was a"motivating factor" in the employer's action, and, after-wards once a prima facie case is established, the burdenshifts to the employer to demonstrate that the sameactionwould have taken place even in the absence ofprotected conduct. Here, I am persuaded the GeneralCounsel has failed to establish a prima facie case that anyaction taken against Hayson was discriminatory. Clearly,Hayson was not engaged in union activity. And while hemay well havebeen engagedin protected conduct inconnection with his decertification petition activity, thereisabsolutely no evidence to establish Respondent wasunhappy with his actions in that regard. Further, at thetime of the shift change and the reprimand Hayson hadnot even been contacted by the Board investigators re-18 Patterson conceded that he hadgivenprior reprimands to employ-ees in the maintenance department without incident, but he was notaware whether Tabor knew of such warnings17Hayson had been instrumental in King's obtaining employment withRespondentgarding the Union's charge.18 Under these circum-stances, there was no basis for Respondent to be motivat-ed to take action against Hayson for his protected con-duct and thus no basis for concluding protected conductwas a "motivating factor" in the alleged discriminatoryaction againstHayson.Even assuming that Hayson's testimony established aprima faciecase,Iwould not find the violations allegedbecause I do not credit Hayson's testimony. Patterson'stestimony impressed me as reasonable and his demeanorduring his testimony conveyed the impression of honestyand conviction.Weighed against the testimony ofHayson, I find Patterson decidedly more credible. More-over, it is difficult to perceive how a transfer to a shiftwhich would allow Hayson to make significantly moremoney, would nevertheless be discriminatory, particular-ly in the absence of evidence that the work was more ar-duous or rigorous or that Hayson would encounter trans-portation or other personal problems that to Respond-ent's knowledge would make it more difficult for him toman the shift. I find under all these circumstances, it wasmore likely, as Patterson testified, that Hayson volun-teered for the shift and only later decided he wanted toreturn to the day shift.I also credit Patterson's testimony supported by Taborregarding the reprimand of Hayson. Again there ap-peared to be no logical basis for Respondent's unhappi-ness with Hayson for union or protected activities or anybasis other than those items specified in Patterson's repri-mand. Patterson may well have alluded to Tabor's con-cerns about the circuit boards in his discussion withHayson, since Tabor admits expressing concern to Pat-terson and directing him to get the boards shipped. How-ever, Patterson's tellingHayson of this does not establishthat Tabor directed issuance of the reprimand. It is morelikely that he did not, for, otherwise, it would have beenunnecessary for Tabor to subsequently admonish Patter-son not to issue reprimands without his knowledge. Inaddition, Tabor's subsequent issuance of a memo to de-partment heads not to issue reprimands without hisknowledge would constitute a rather drastic step for onewho is simply trying to "weasel out" of responsibility forHayson's reprimand.Accordingly, crediting Pattersonand Tabor's testimony, which was mutually supportiveand entirely plausible and credible, I conclude that thereprimand issued to Hayson was not discriminatorily mo-tivated and that neither Hayson's transfer to the nightshift nor his reprimand was violative of Section 8(a)(3)and (1) of the Act.I do not credit Hayson's testimony over that of Good-win attributing to Goodwin a reference to Respondent'sknowing who the "traitor" was. Goodwin's denial of theremark was emphatic and persuasively delivered. I there-fore find Goodwin did not make the remark Hayson at-tributed toGoodwin and Respondent did not violateSection 8(a)(1) of the Act in this regard.18 It appears Hayson gave his first statement to the Board investigatorson 16 April Even then there is no evidence Respondent was aware of hishaving given a statement. ROSE PRINTING CO.275E. Nature of the StrikeThe General Counsel argues as the complaint allegesthat the strike that began about 22 January by the bind-ery unit and the maintenance unit employees was causedby the unfair labor practices of Respondent. It is urgedthat the bindery employees as well as the maintenanceemployees struck to protest Respondent'sbargainingconduct,which amounted to a violation of Section8(a)(5) of the Act. Respondent, on the other hand, arguesthat it committed no violation of the Act so the strikecould only be regarded as an economic strike.It is horn book labor law that a strike caused in wholeor in part by an employer's unfair labor practices consti-tutes an unfair labor practice strike.NLRB v. MackayRadio& Telegraph Co.,304 U.S. 333 (1938). Conversely,an economic strike is one not caused by an employer'sunfair labor practices.NLRB v. Pecheur LozengeCo., 209F.2d 393 (2d Cir. 1953), cert. denied 347 U.S. 953 (1954).Unfair labor practice strikers are entitled to reinstatementon their unconditional offer to return to work. Economicstrikers are entitled to reinstatement if they have notbeen permanently replaced at the time of their offer toreturn to work,and even if replaced,remain employeesentitled to reinstatement on departure of replacements.Laidlaw Corp.,171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th Cir. 1969), cert. denied 397 U.S. 920 (1970).In establishing the existence of an unfair labor practicestrike, a causal connection must be shown between theemployer's unfair labor practices and the strike.RobbinsCo.,233 NLRB 549 (1977);Winter Garden Citrus Prod-uctsCooperative v.NLRB,238 F.2d 128 (5th Cir. 1956).A strike that begins as an economic strike may be con-verted to an unfair labor practice strike notwithstandingthe continuation of the economic issues that constitutedtheoriginalbasis for the strike.SeeGiustinaBros.Lumber Co.,116 NLRB 700 at 731 (1956). In the casesub judice, I have found that Respondent did not refuseto bargain in good faith in the bindery negotiations. Andwhile I have found that Respondent violated Section8(a)(5) and(1) in its unilateral action regarding the com-pulsory use of accrued vacation time by employees forthe Christmas shutdown and its refusal to bargain on thematter and arbitrate the issue, there is no evidence of acausal connection between such action and the strike.Further, as already noted, Respondent preserved theissue on the compulsory use of vacation time by allowingthe employees to advise it of their desire not to use ac-crued vacation prior to the shutdown so that the mattercould be subsequently resolved by the Board or an arbi-trator.The record reflects that only one bindery employ-ee,Peggy Powers, advised Respondent that she did notwant to use her vacation time during the Christmas shut-down. Employee concern over the issue, therefore, ap-pears not to have been of great magnitude.That the Union did not consider Respondent's actionon the compulsory vacation use to be a cause of thestrike is demonstrated by the fact that although theUnion filed a charge on the employer's unilateral action,in Case 12-CA-11819 on 18 November and even thoughitfiled a subsequent charge and amended charge in Case12-CA-1191-3 on 18 February and 27 March, respec-tively,itmade no contention regarding the unfair laborpractice status of its strike until the filing of the secondamended charge in Case 12-CA-11912-3 on 17 April.Further, minutes of the union meeting at which the strikevote was taken were received in evidence. Those min-utes do not refer to the compulsory vacation time use asan issue or concern. Moreover, the minutes refer to nounfair labor practice claims regarding Respondent's bar-gaining conduct, and, on the contrary, by reference toRespondent'srighttohirepermanent replacementsduring the strike, the minutes reveal the Union's contem-plation of the strike as a wholly economic one. Althoughthe Union's telegramto Respondent on 22 January advis-ing Respondent of the strike did refer to the strike beingbased on Respondent's unfair labor practices,itdid notspecify what actions it contended were unlawful. Underthese circumstances and in the absence of direct evidenceof the causation of the strike, I cannot infer or otherwiseconclude that Respondent's violation of the Act regard-ing the compulsory use of vacation time for employeesduring the Christmas shutdown was a cause of the strike.The abovereasoning also appliesto Respondent's vio-lation of the Act in suggesting the decertification petitionto Shivar. In fact, the record does not show that anymembers of the Union or union officials were evenaware of Shivar's petition prior to the strike. Absentsuch knowledge, it can hardly constitute a cause for thestrike.Considering the foregoing, I find that the strike at itsinceptionwas not an unfair labor practice strike. Thisdoes not, however, preclude its later conversion to sucha strike.Respondent was not found responsible for anyunlawful action between thebeginningof the strike andthe unlawful assistance accorded Hayson with the main-tenance petition on 3 March. There is no direct evidencethat Respondent's unlawful conduct with respect to theHayson petition converted the strike to one based onunfair labor practices. Respondent's withdrawal of rec-ognition from the Union, however, based on Hayson'sunlawfully assisted petition could only have tended toprolong the strike since it deprived the striking employ-ees of services of their representatives in negotiatingeither an end to the strikeor a bargaining agreement inthe maintenance unit acceptable to the striking employ-ees.SeeWilderConstruction,276NLRB 977 (1985);Whisper Soft Mills,267 NLRB 813 (1983);Pennco, Inc.,242 NLRB 467, 469 (1979). Accordingly, I conclude thatthe strike was converted to an unfair labor practice strikeon 5 March when Respondent unlawfully withdrew rec-ognition of the Union in the maintenance unit. After thatdate, I conclude, all of the strikers became unfair laborpractice strikers.F. Refusal toReinstatethe StrikersThe complaint alleges that Respondent about 6 Mayrefused to reinstate certain strikers set forth in appendi-ces to the consolidated complaint. It is undisputed thattheUnion on 5 May sent an unconditional offer onbehalf of all strikers to return to work "effective immedi-ately."Respondent by letter from Tabor dated 6 Mayadvised the Union that the striking employees "are nowon a preferential recall list,"and would be recalled to 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork consistent with the law applicable to economicstrikers.Further, Respondent in its answer to the con-solidated complaint raised the affirmative defense thatcertain of the strikers named in the strike voluntarily re-signed their employment during the strike and were nolonger entitled to reinstatement.Because I have foundthat the strike was converted to an unfair labor practicestrike on 5 March, those strikersnamed inAppendices Aand Bto this decision and not otherwise specificallytreated in this decision who were unreplaced as of 5March are entitled to reinstatement.The remaining strik-ers are entitled to be placed on a preferential hiring listto be hired in accordance with seniority or other nondis-criminatory basis. SeeCharles D. Bonanno Linen Service,268 NLRB 552 (1984).At the hearing, Goodwin testified that seven employ-ees named in the complaint, Brad Bowman, Richard J.Frauenthal,W. E. Posey, Mike Segler, Lester Posey,JackieLane, and Richard Heburn Jr. had resignedduring the strike or prior to the hearing. The parties liti-gated the effectiveness of the resignation for reinstate-ment purposes of all these employees with the exceptionof Lane.' 9 Bowman resigned on 12 February executing aresignation saying that he was terminating his employ-ment effective immediately, the reason being that duringthe strike his job was replaced by another employee. Hisletter requested pay for his unused vacation and for hiscontributions to the retirement fund. Similar letters wereexecuted by Lester Posey on 18 February and Segler on19March. W. E. Posey admittedlyresignedon 12 Feb-ruary after being told his job had been filled. His writtenresignationdoes not contain a specific request for his re-tirement contributions but a notation on the resignationreflectshe received such contributions. Frauenthal'swritten resignation is not in evidence but he admittedlyresigned on 29 May. All five of these strikers testifiedthey resigned in order to obtain their retirement contri-butions to alleviate their financial hardships resultingfrom the strike.20 All except W. E. Posey, who was notasked, specifically testified they would return to theirformer positions with Respondent if such positions wereoffered.The General Counsel asserting that Respondent hasthe burden of rebutting the presumption that the strikershave a continuing interest in their jobs claims Respond-ent has not affirmatively established that the five strikersnamed above who resigned intended to permanentlyabandon their former positions. SeeHarowe Servo Con-trols,250 NLRB 958, 964 (1980). The execution of theresignations during the strike, according to the GeneralCounsel, citingP.B.R.Co.,216 NLRB 602, 604 (1975),and S & M Mfg. Co.,165NLRB 663 (1967), did not,without more, reflect a permanent abandonment of em-ployment. Respondent argues the contrary, citingBever-age-Air Co.,185 NLRB 168 (1970).19 Because the circumstancesof Lane'salleged resignation are not setforth,any entitlementof Lane underthe recommended Order here issuedshall be left tothe compliance stageof thisproceeding.20 Theparties stipulated that under the terms of Respondent's retire-ment plan, employeescouldobtain the money vestedtherein byseveringtheir employment relationship through termination,involuntary or volun-tary, or byretirementThe Board has held in strike situations that to precludea finding that a striker has permanently severed his em-ployment bya direct communicationto the employer ofhis intention to quit there must be a showing of somereservation or qualification in the quitting or a showingof continued interest by the striker. SeeDrug Research,Inc.,233 NLRB 253 (1977);Roylyn, Inc.,178 NLRB 197(1969);Dalton Sheet Metal Co.,207 NLRB 188, 191-192(1973);P.B.R.,supra.In the instant case, it is clear thatno reservations or qualifications were expressed to Re-spondent by the strikers in their respectiveresignations.However, Respondent has acknowledged here that ter-minationof employment was the only way strikers couldobtain their retirement contributions. All of the strikersindicated that this was their purpose in resigning. Fur-ther, there was no showing that at the time of the execu-tion of these resignations, the strikers had employmentelsewhere. Nor was there any evidence that the strikersabandoned the strike following their resignations, al-though Bowmandid find otheremploymentshortly afterhis resignation and possibly as a result of his having re-signed.The fact that the strikers did not have jobs at thetime of theirresignationsnor had they expressed to Re-spondent any immediate prospects of having a job at thetime of their resignations are factors that serve to distin-guish the instant case fromBeverage-Airrelied on by Re-spondent. Under these circumstances and because of theexisting economic need expressed by the strikers, I con-clude that the execution of the resignations did not re-flect an intent on the part of the strikers to permanentlyabandon theirjobs. Accordingly, they shall not be strick-en from the reinstatement order recommended here.With respect to Heburn, the uncontradicted evidenceshows that shortly after the Union's offer to return thestrikers to work, Goodwin telephoned Heburn offeringhim a job at $7 per hour. When Heburn reported forwork, he found that the job was the same one he heldprior to the strike at a higher rate of pay. There is nodispute that the $7 rate was the rate proposed by Re-spondent and imposed on impasse. Heburn rejected thejob explaining to the foreman that he could not take thejob for less than he was making before the strike. More-over, he testified he told the foreman that he had learnedfrom the Union that another employee was making $9per hour on the same job. Respondent conceded that aretired part-time employee who was not covered by theUnion'scollective-bargaining agreement and who re-ceived no fringe benefits had been paid the higher ratefor about 12 hours of work over a 2-week period. Not-withstanding his earlier rejection of the job, Goodwinwrote Heburn on 14 May saying that no regular full-timeemployee in the folding area earned more than $7 perhour and offered the job again to Heburn telling him toreport for work on 19 May. Heburn never responded.The General Counsel's position on Heburn appearedto be that because the wage reduction of Heburn's jobflowed from Respondent'sunlawful refusal to bargain,the offer made to Heburn to return to work at the lowerrate was invalid and Heburn's rejection of the job underthese circumstances did not amount to an unequivocalresolve to not accept reinstatement. Because I have ROSE PRINTING CO.277found, however, that Respondent did not bargain in badfaith in the bindery unit negotiations, and because therate imposed by Respondent was consistently rejected bythe Union and imposed after impasse, the new rate of-feredHeburn was not unlawful. The offer to reinstateHeburn was accordingly valid and his rejection of theoffer twice reveals an unequivocal resolve not to acceptreinstatement. Accordingly, I shall not include him in thereinstatement order provided.CONCLUSIONS OF LAW1.Respondent, Rose Printing Company, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union, Graphic Communications Union, Local241-B, Graphic Communications Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.The following employees of Respondent constituteseparate units appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of theAct:(a)All employees of Respondent's bindery oper-ation at the meaning of section 8(a)(1) of the Act.(b)All regular and full time maintenance employ-ees, including maintenance mechanics, plant cleri-cals,baler operator and janitor employed by Re-spondent at its Tallahassee, Florida facility; exclud-ing all other employees, office clerical employees,bindery and press room employees and operators,professional employees, guards, and supervisors asdefined in the Act.4.The Union has been the duly recognized collective-bargainingrepresentative of all employees in bindery unitdescribed above at all relevant times prior to 4 March1986.5.The Union has been, and is now, the certified andexclusive collective-bargainingrepresentative for all em-ployees in the maintenance unit described above.6.By announcing on or about 16 October 1985 and byimplementingits decision to require compulsory vacationuse by unit employees for the 1985 Christmas shutdownwithout notice to or bargaining with the union and byunilaterally disavowing the continuing operation of theprevailing arbitration provision by refusing to arbitrate agrievance on this action, Respondent engaged in, and isengagingin, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.By encouraging and assisting employees employedin its maintenance unit in the circulation of a petition todecertify the Union, Respondentengaged in,and is en-gaging in,unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.By withdrawing recognition from the Union about 5March 1985 and thereafter refusing to bargain collective-ly in good faith with the Union as the exclusive repre-sentative of its maintenance employees, Respondent en-gaged in,and is engagingin, unfair labor practices withinthe meaning of Section8(a)(5) and(1) of the Act.9.By unilaterally changing the terms and conditions ofemployment of employees in the maintenance unit about5March 1985 without notice to or bargaining with theUnion,Respondent engaged in,and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.10.Respondent's violations of Section 8(aX5) and (1)of the Act referred to paragraphs 7, 8, and 9 above con-verted the economic strike that began on 22 January1986 into an unfair labor practice strike on 5 March1986.11.By refusing to reinstate strikers listed in Appendi-ces B and C to this decision following the unconditionalrequest of the Union on behalf of the striking employeesmade on 5 May 1986 and by treating such strikers aseconomic strikers, Respondent engaged in, and is engag-ing in, unfair labor practices in violation of Section8(a)(3) and (1) of the Act.12.The unfair labor practices set forth above in para-graphs 6 through 11 affect commerce within themeaningof Section 2(6) and (7) of the Act.13.Respondent did not violate Section 8(a)(3) and (1)of the Act through the transfer of employee GeorgeHayson to the night shift on 7 April 1986 orin issuing awritten warning to him on 11 April 1986.14.Respondent did not violate the Act by implement-ing its lastoffer to the Union in the bindery unit about20 January 1986, by withdrawing recognition from thebindery unit about 4 March 1986 or in any other manneralleged in the consolidated complaint as amended.THE REMEDYHaving concluded that Respondent has engaged incertain unfair labor practices, I find it necessary to orderit to cease and desist therefrom and to take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally announcing and imple-menting its decision to impose on employees the compul-sory use of accrued vacation time for the 1985 Christmasshutdown, it will be ordered that Respondent rescind itsunilateral action and restore accrued vacation leave tothose compelled to utilize such leave for the 1985 plantshutdown. Inasmuch as this recommended action rendersthe Union's grievance on the matter moot, an affirmativeorder requiring further processing of the grievance to in-clude arbitration becomes unnecessary.However, Re-spondent's unilateral disavowal of the effect of the arbi-tration provision in the thenexisting agreementwith theUnion warrants remedial action and a notice provision.Because Respondent unlawfully withdrew recognitionfrom the Union in the maintenance unit, it will be or-dered that Respondent recognize the Union, and on re-quest, bargain with it collectively as exclusive represent-ative of all employees in the maintenance unit, and if anunderstanding is reached, embody such understanding ina signed agreement. In view of Respondent's unilateralchanges in the terms and conditions of the maintenanceemployees about 5 March, Respondent will be requiredto restore the status quo ante by restoring the employee 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworking conditions as they existed prior to theunilateralchanges and to make employees whole for any losses inpay or benefits suffered by them as a consequence of Re-spondent's unlawful action. This make whole remedyshall include interest to be computed in the manner pre-scribed inFlorida Steel Corp.,231NLRB 651 (1977).21Because the employees named in Appendices B and Cto this decision who participated in the economic strikebeginning on 22 January 1986 and converted to an unfairlabor practice strike by Respondent's violation of Section8(a)(5) of the Act on 5 March 1986 requested uncondi-tional reinstatement on 5 May 1986, Respondent shall im-mediately reinstate them to their former or substantiallyequivalent positions without impairment of their seniorityrights and other privileges. In order to make room forthem, Respondent shall dismiss, if necessary, all personshired after 5 March 1986. If after suchdismissals thereare insufficient positions available for the remainingformer strikers, any available positions shall be accordedthe strikers on a nondiscriminatory basis in accordancewith seniorityorothernondiscriminatorycriteria.Former strikers who were permanently replaced prior tothe conversion of the strike and for whom no positionsare immediately available shall be placed on a preferen-tial hiring list in accordance with their seniority or othernondiscriminatory basis, and they shall be reinstatedbefore any other persons are hired or upon the departureof their preconversionreplacements.SeeCharles D. Bon-anno Linen Service,supra.Those former striking employees entitled to immediatereinstatement shall be made whole for any loss of earn-ings they may have suffered by reason of Respondent'srefusal to reinstate them in accordance with their uncon-ditional request to be reinstated. Backpay shall be com-puted in the manner prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), plus interest as computed inFlori-da Steel Corp.,supra.The General Counsel in the complaint in this mattersought a "visitorial clause" authorizing the Board, forcompliance purposes, to obtain discovery from Respond-ent under the Federal Rules of Civil Procedure subjectto the supervision of the United States Court of Appealsenforcing an order in this case. The Board authorizedsuch a clause inHilton Inn North,279 NLRB 45 fn. 3(1986), in view of the possible complexity of computingthe make whole remedy in that case. The instant casealso presents a possibility of complex computations in themake whole remedy provided. Accordingly, I find a "vi-sitonal clause" appropriate here.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2221See generallyIsis Plumbing Co,138 NLRB 716 (1962).22 If no exceptions are filed as providedby Sec 102 46of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec102 48 ofthe Rules, be adopted by theBoard and allobjectionsto them shall be deemed waived for all pur-posesORDERRespondent,Rose Printing Company, Inc., Tallahas-see,Florida,itsofficers,agents,successors,and assigns,shall1.Cease and desist from(a)Refusing to recognize and bargain collectively ingood faith with Graphic Communications Union Local214-B,GraphicCommunications InternationalUnion,AFL-CIO, CLC as theexclusive representative of itsemployees in the following unit:All regular and full time maintenance employees, in-cludingmaintenancemechanics,plantclericals,baler operator and janitor employed by Respondentat its Tallahassee,Florida facility; excluding allother employees,office clerical employees,binderyand press room employees and operators,profes-sional employees,guards,and supervisors as definedin the Act.(b)Changing the terms and conditions of employmentof its employees in the maintenance unit represented by adulyrecognizedcollective-bargainingrepresentativewithout the consent of that representative or without avalid impasse and bargaining having been reached bythat representative.(c)Disavowing the continuing operation of the arbitra-tion provision in the bindery collective-bargaining agree-ment by refusing to arbitrate disputes arising prior to theexpiration of that agreement.(d)Refusing to reinstate unfair labor practice strikerson their unconditional offer to return to work.(e)Unlawfully encouraging and assisting employees tocirculate petitions to decertify the Union.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action.(a)Recognize and, on request, bargain with the Unionas the exclusive representative of its employees in thefollowing unit:All regular and full time maintenance employees, in-cludingmaintenancemechanics,plantclericals,baler operator and janitor employed by Respondentat its Tallahassee,Florida facility; excluding allother employees, office clerical employees, binderyand press room employees and operators, profes-sional employees, guards, and supervisors as definedin the Act.(b)Rescind the unilateral imposition of compulsoryuse by employees of accrued vacation time for Christmasshutdown and restore to employees any accrued vacationleave involuntarily used by them as a result of Respond-ent's unilateral action.(c)Restore the maintenance unit employees terms andconditions of employment in existence prior to 5 March1986 and continue them in effect until an agreement onany changes thereon is reached with the Union or a bonafide impasse exists. ROSEPRINTING CO.(d)Make employees whole,with interest,for any losssuffered by them as a result of the unilateral changes Inthe maintenance unit on 5 March 1986.(e) Immediately and fully reinstate its employees whoparticipated in the strike that began on 22 January 1986and who unconditionally reapplied for reinstatement on 5May 1986 to their former or substantially equivalent po-sitions,without prejudice to their seniority or otherrights and privileges,discharging,if necessary, any re-placements hired in their former jobs on or after 5March 1986. Make whole these employees for any loss ofearnings they may have suffered as a result of the dis-crimination against them in the manner set forth in theRemedy section above.Place the remaining former strik-ers on a preferential hiring list in accordancewith theirseniority or other nondiscriminatory basis and offer thememployment before any other persons are hired or on thedeparture of any replacements hired before 5 March1986.(f)Preserve and,on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records necessary toanalyze Respondent's obligation to reimburse employeesfor benefitsand wages lost as a resultof the above-de-scribed unfair labor practices.(g) Post at its Tallahassee,Florida facility copies of theattached notice marked "Appendix A."23 Copies of the23 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-279notice, on forms provided by the Regional Director forRegion 12, after being signed by Respodent's authorizedrepresentative,shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicious places including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply. For the purpose of determining orsecuring compliance with this Order, the Board, or anyof its duly authorized representatives, may obtain discov-ery from Respondent, its officers, agents, successors, orassigns, or any other person having knowledge concern-ing the compliance matter, in the manner provided bythe Federal Rules of the Civil Procedure. Such discov-ery shall be conducted under supervision of the UnitedStates Court of Appeals enforcing this Order and may behad upon any matter reasonably related to compliancewith this Order, as enforced by the court.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the act not spe-cifically found.alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board."